
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


CONFORMED COPY

AESOP FUNDING II L.L.C.,
as Issuer

and

THE BANK OF NEW YORK,
as Trustee and Series 2004-2 Agent

--------------------------------------------------------------------------------

SERIES 2004-2 SUPPLEMENT
dated as of February 18, 2004

to

AMENDED AND RESTATED BASE INDENTURE
dated as of July 30, 1997

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Contents

    Page    

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   2
ARTICLE II SERIES 2004-2 ALLOCATIONS
 
21  
Section 2.1 Establishment of Series 2004-2 Collection Account, Series 2004-2
Excess Collection Account
                   and Series 2004-2 Accrued Interest Account
 
21   Section 2.2 Allocations with Respect to the Series 2004-2 Notes   22  
Section 2.3 Payments to Noteholders and Each Series 2004-2 Interest Rate Swap
Counterparty   26   Section 2.4 Payment of Note Interest   29   Section 2.5
Payment of Note Principal   30   Section 2.6 Administrator's Failure to Instruct
the Trustee to Make a Deposit or Payment   34   Section 2.7 Series-2004-2
Reserve Account   34   Section 2.8 Series 2004-2 Letters of Credit and Series
2004-2 Cash Collateral Account   36   Section 2.9 Series 2004-2 Distribution
Account   41   Section 2.10 Series 2004-2 Interest Rate Swaps   42   Section
2.11 Series 2004-2 Accounts Permitted Investments   44   Section 2.12 Series
2004-2 Demand Notes Constitute Additional Collateral for Series 2004-2 Notes  
44
ARTICLE III AMORTIZATION EVENTS
 
44
ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS
 
46
ARTICLE V FORM OF SERIES 2004-2 NOTES
 
47  
Section 5.1 Restricted Global Series 2004-2 Notes
 
47   Section 5.2 Temporary Global Series 2004-2 Notes; Permanent Global Series
2004-2 Notes   48
ARTICLE VI GENERAL
 
48  
Section 6.1 Optional Repurchase
 
48   Section 6.2 Information   49   Section 6.3 Exhibits   49   Section 6.4
Ratification of Base Indenture   49   Section 6.5 Counterparts   49   Section
6.6 Governing Law   49   Section 6.7 Amendments   49   Section 6.8 Discharge of
Indenture   50   Section 6.9 Notice to Surety Provider and Rating Agencies   50

(i)

--------------------------------------------------------------------------------



Table of Contents
(continued)

    Page    

--------------------------------------------------------------------------------

  Section 6.10 Certain Rights of Surety Provider   50   Section 6.11 Surety
Provider Deemed Noteholder and Secured Party   51   Section 6.12 Capitalization
of AFC-II   51   Section 6.13 Series 2004-2 Required Non-Program Enhancement
Percentage   51   Section 6.14 Third Party Beneficiary   51   Section 6.15 Prior
Notice by Trustee to Surety Provider   51   Section 6.16 Effect of Payments by
the Surety Provider   52   Section 6.17 Series 2004-2 Demand Notes   52  
Section 6.18 Subrogation   52   Section 6.19 Termination of Supplement   52  
Section 6.20 Condition to Termination of AFC-II's Obligations   53

(ii)

--------------------------------------------------------------------------------



CONFORMED COPY

                        SERIES 2004-2 SUPPLEMENT, dated as of February 18, 2004
(this "Supplement"), among AESOP FUNDING II L.L.C., a special purpose limited
liability company established under the laws of Delaware ("AFC-II"), THE BANK OF
NEW YORK, a New York banking corporation, as successor in interest to the
corporate trust administration of Harris Trust and Savings Bank, as trustee
(together with its successors in trust thereunder as provided in the Base
Indenture referred to below, the "Trustee"), and THE BANK OF NEW YORK, a New
York banking corporation, as agent for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider (the "Series 2004-2 Agent"), to the Amended and Restated Base
Indenture, dated as of July 30, 1997, between AFC-II and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the "Base Indenture").


PRELIMINARY STATEMENT


                        WHEREAS, Sections 2.2 and 12.1 of the Base Indenture
provide, among other things, that AFC-II and the Trustee may at any time and
from time to time enter into a supplement to the Base Indenture for the purpose
of authorizing the issuance of one or more Series of Notes;

                        NOW, THEREFORE, the parties hereto agree as follows:


DESIGNATION


                        There is hereby created a Series of Notes of three
classes to be issued pursuant to the Base Indenture and this Supplement, and
such Series of Notes shall be designated generally as Series 2004-2 Rental Car
Asset Backed Notes.

                        The Series 2004-2 Notes will be issued in three classes:
one of which shall be designated as the Series 2004-2 2.76% Rental Car Asset
Backed Notes, Class A-1, one of which shall be designated as the Series 2004-2
Floating Rate Rental Car Asset Backed Notes, Class A-2, and one of which shall
be designated as the Series 2004-2 Floating Rate Rental Car Asset Backed Notes,
Class A-3.

                        The proceeds from the sale of the Series 2004-2 Notes
shall be deposited in the Collection Account and shall be paid to AFC-II and
used to make Loans under the Loan Agreements to the extent that the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for
acquisition or refinancing thereunder on the date hereof. Any such portion of
proceeds not so used to make Loans shall be deemed to be Principal Collections.

                        The Series 2004-2 Notes are a non-Segregated Series of
Notes (as more fully described in the Base Indenture). Accordingly, all
references in this Supplement to "all" Series of Notes (and all references in
this Supplement to terms defined in the Base Indenture that contain references
to "all" Series of Notes) shall refer to all Series of Notes other than
Segregated Series of Notes.

--------------------------------------------------------------------------------



CONFORMED COPY


ARTICLE I

DEFINITIONS


                        (a)   All capitalized terms not otherwise defined herein
are defined in the Definitions List attached to the Base Indenture as Schedule I
thereto. All Article, Section or Subsection references herein shall refer to
Articles, Sections or Subsections of this Supplement, except as otherwise
provided herein. Unless otherwise stated herein, as the context otherwise
requires or if such term is otherwise defined in the Base Indenture, each
capitalized term used or defined herein shall relate only to the Series 2004-2
Notes and not to any other Series of Notes issued by AFC-II.

                        (b)   The following words and phrases shall have the
following meanings with respect to the Series 2004-2 Notes and the definitions
of such terms are applicable to the singular as well as the plural form of such
terms and to the masculine as well as the feminine and neuter genders of such
terms:

                        "AGH" means Avis Group Holdings, Inc., a Delaware
corporation.

                        "Authorized Newspaper" means the Luxemburger Wort or
other daily newspaper of general circulation in Luxembourg (or if publication is
not practical in Luxembourg, in Europe).

                        "Business Day" means any day other than (a) a Saturday
or a Sunday or (b) a day on which the Surety Provider or banking institutions in
New York City or in the city in which the corporate trust office of the Trustee
is located are authorized or obligated by law or executive order to close.

                        "Certificate of Lease Deficit Demand" means a
certificate in the form of Annex A to the Series 2004-2 Letters of Credit.

                        "Certificate of Termination Date Demand" means a
certificate in the form of Annex D to the Series 2004-2 Letters of Credit.

                        "Certificate of Termination Demand" means a certificate
in the form of Annex C to the Series 2004-2 Letters of Credit.

                        "Certificate of Unpaid Demand Note Demand" means a
certificate in the form of Annex B to the Series 2004-2 Letters of Credit.

                        "Class" means a class of the Series 2004-2 Notes, which
may be the Class A-1 Notes, the Class A-2 Notes or the Class A-3 Notes.

                        "Class A-1 Carryover Controlled Amortization Amount"
means, with respect to any Related Month during the Three-Year Notes Controlled
Amortization Period, the amount, if any, by which the portion of the Monthly
Total Principal Allocation paid to the Class A-1 Noteholders pursuant to
Section 2.5(e) for the previous Related Month was less than the Class A-1
Controlled Distribution Amount for the previous Related Month; provided,
however, that for

-2-

--------------------------------------------------------------------------------



CONFORMED COPY

the first Related Month in the Three-Year Notes Controlled Amortization Period,
the Class A-1 Carryover Controlled Amortization Amount shall be zero.

                        "Class A-1 Controlled Amortization Amount" means
(i) with respect to any Related Month during the Three-Year Notes Controlled
Amortization Period other than the Related Month immediately preceding the
Three-Year Notes Expected Final Distribution Date, $16,666,666.66 and (ii) with
respect to the Related Month immediately preceding the Three-Year Notes Expected
Final Distribution Date, $16,666,666.70.

                        "Class A-1 Controlled Distribution Amount" means, with
respect to any Related Month during the Three-Year Notes Controlled Amortization
Period, an amount equal to the sum of the Class A-1 Controlled Amortization
Amount and any Class A-1 Carryover Controlled Amortization Amount for such
Related Month.

                        "Class A-1 Initial Invested Amount" means the aggregate
initial principal amount of the Class A-1 Notes, which is $100,000,000.

                        "Class A-1 Invested Amount" means, when used with
respect to any date, an amount equal to the Class A-1 Outstanding Principal
Amount plus the sum of (a) the amount of any principal payments made to the
Class A-1 Noteholders on or prior to such date with the proceeds of a demand on
the Surety Bond and (b) the amount of any principal payments made to Class A-1
Noteholders that have been rescinded or otherwise returned by the Class A-1
Noteholders for any reason.

                        "Class A-1 Monthly Interest" means, with respect to
(i) the initial Series 2004-2 Interest Period, an amount equal to $245,333.33
and (ii) any other Series 2004-2 Interest Period, an amount equal to the product
of (A) one-twelfth of the Class A-1 Note Rate and (B) the Class A-1 Invested
Amount on the first day of such Series 2004-2 Interest Period, after giving
effect to any principal payments made on such date.

                        "Class A-1 Noteholder" means the Person in whose name a
Class A-1 Note is registered in the Note Register.

                        "Class A-1 Note Rate" means 2.76% per annum.

                        "Class A-1 Notes" means any one of the Series 2004-2
2.76% Rental Car Asset Backed Notes, Class A-1, executed by AFC-II and
authenticated by or on behalf of the Trustee, substantially in the form of
Exhibit A-1-1, Exhibit A-1-2 or Exhibit A-1-3. Definitive Class A-1 Notes shall
have such insertions and deletions as are necessary to give effect to the
provisions of Section 2.18 of the Base Indenture.

                        "Class A-1 Outstanding Principal Amount" means, when
used with respect to any date, an amount equal to (a) the Class A-1 Initial
Invested Amount minus (b) the amount of principal payments made to Class A-1
Noteholders on or prior to such date.

                        "Class A-2 Carryover Controlled Amortization Amount"
means, with respect to any Related Month during the Three-Year Notes Controlled
Amortization Period, the amount, if any, by which the portion of the Monthly
Total Principal Allocation paid to the Class A-2

-3-

--------------------------------------------------------------------------------



CONFORMED COPY

Noteholders pursuant to Section 2.5(e) for the previous Related Month was less
than the Class A-2 Controlled Distribution Amount for the previous Related
Month; provided, however, that for the first Related Month in the Three-Year
Notes Controlled Amortization Period, the Class A-2 Carryover Controlled
Amortization Amount shall be zero.

                        "Class A-2 Controlled Amortization Amount" means
(i) with respect to any Related Month during the Three-Year Notes Controlled
Amortization Period other than the Related Month immediately preceding the
Three-Year Notes Expected Final Distribution Date, $16,666,666.66 and (ii) with
respect to the Related Month immediately preceding the Three-Year Notes Expected
Final Distribution Date, $16,666,666.70.

                        "Class A-2 Controlled Distribution Amount" means, with
respect to any Related Month during the Three-Year Notes Controlled Amortization
Period, an amount equal to the sum of the Class A-2 Controlled Amortization
Amount and any Class A-2 Carryover Controlled Amortization Amount for such
Related Month.

                        "Class A-2 Initial Invested Amount" means the aggregate
initial principal amount of the Class A-2 Notes, which is $100,000,000.

                        "Class A-2 Invested Amount" means, when used with
respect to any date, an amount equal to the Class A-2 Outstanding Principal
Amount plus the sum of (a) the amount of any principal payments made to the
Class A-2 Noteholders on or prior to such date with the proceeds of a demand on
the Surety Bond and (b) the amount of any principal payments made to Class A-2
Noteholders that have been rescinded or otherwise returned by the Class A-2
Noteholders for any reason.

                        "Class A-2 Monthly Interest" means, with respect to any
Series 2004-2 Interest Period, an amount equal to the product of (A) the
Class A-2 Invested Amount on the first day of such Series 2004-2 Interest
Period, after giving effect to any principal payments made on such date, (B) the
Class A-2 Note Rate for such Series 2004-2 Interest Period and (C) the number of
days in such Series 2004-2 Interest Period divided by 360.

                        "Class A-2 Noteholder" means the Person in whose name a
Class A-2 Note is registered in the Note Register.

                        "Class A-2 Note Rate" means, for (i) the initial
Series 2004-2 Interest Period, 1.21375% per annum and (ii) any other
Series 2004-2 Interest Period, the sum of 0.12% plus LIBOR for such
Series 2004-2 Interest Period.

                        "Class A-2 Notes" means any one of the Series 2004-2
Floating Rate Rental Car Asset Backed Notes, Class A-2, executed by AFC-II and
authenticated by or on behalf of the Trustee, substantially in the form of
Exhibit A-2-1, Exhibit A-2-2 or Exhibit A-2-3. Definitive Class A-2 Notes shall
have such insertions and deletions as are necessary to give effect to the
provisions of Section 2.18 of the Base Indenture.

                        "Class A-2 Outstanding Principal Amount" means, when
used with respect to any date, an amount equal to (a) the Class A-2 Initial
Invested Amount minus (b) the amount of principal payments made to Class A-2
Noteholders on or prior to such date.

-4-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Class A-3 Carryover Controlled Amortization Amount"
means, with respect to any Related Month during the Class A-3 Controlled
Amortization Period, the amount, if any, by which the portion of the Monthly
Total Principal Allocation paid to the Class A-3 Noteholders pursuant to
Section 2.5(e) for the previous Related Month was less than the Class A-3
Controlled Distribution Amount for the previous Related Month; provided,
however, that for the first Related Month in the Class A-3 Controlled
Amortization Period, the Class A-3 Carryover Controlled Amortization Amount
shall be zero.

                        "Class A-3 Controlled Amortization Amount" means
(i) with respect to any Related Month during the Class A-3 Controlled
Amortization Period other than the Related Month immediately preceding the
Class A-3 Expected Final Distribution Date, $66,666,666.66 and (ii) with respect
to the Related Month immediately preceding the Class A-3 Expected Final
Distribution Date, $66,666,666.70.

                        "Class A-3 Controlled Amortization Period" means the
period commencing at the opening of business on October 1, 2008 (or, if such day
is not a Business Day, the Business Day immediately preceding such day) and
continuing to the earliest of (i) the commencement of the Series 2004-2 Rapid
Amortization Period, (ii) the date on which the Class A-3 Notes are fully paid
and (iii) the termination of the Indenture.

                        "Class A-3 Controlled Distribution Amount" means, with
respect to any Related Month during the Class A-3 Controlled Amortization
Period, an amount equal to the sum of the Class A-3 Controlled Amortization
Amount and any Class A-3 Carryover Controlled Amortization Amount for such
Related Month.

                        "Class A-3 Expected Final Distribution Date" means the
April 2009 Distribution Date.

                        "Class A-3 Final Distribution Date" means the April 2010
Distribution Date.

                        "Class A-3 Initial Invested Amount" means the aggregate
initial principal amount of the Class A-3 Notes, which is $400,000,000.

                        "Class A-3 Invested Amount" means, when used with
respect to any date, an amount equal to the Class A-3 Outstanding Principal
Amount plus the sum of (a) the amount of any principal payments made to the
Class A-3 Noteholders on or prior to such date with the proceeds of a demand on
the Surety Bond and (b) the amount of any principal payments made to Class A-3
Noteholders that have been rescinded or otherwise returned by the Class A-3
Noteholders for any reason.

                        "Class A-3 Monthly Interest" means, with respect to any
Series 2004-2 Interest Period, an amount equal to the product of (A) the
Class A-3 Invested Amount on the first day of such Series 2004-2 Interest
Period, after giving effect to any principal payments made on such date, (B) the
Class A-3 Note Rate for such Series 2004-2 Interest Period and (C) the number of
days in such Series 2004-2 Interest Period divided by 360.

                        "Class A-3 Noteholder" means the Person in whose name a
Class A-3 Note is registered in the Note Register.

-5-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Class A-3 Note Rate" means, for (i) the initial
Series 2004-2 Interest Period, 1.31375% per annum and (ii) any other
Series 2004-2 Interest Period, the sum of 0.22% plus LIBOR for such
Series 2004-2 Interest Period.

                        "Class A-3 Notes" means any one of the Series 2004-2
Floating Rate Rental Car Asset Backed Notes, Class A-3, executed by AFC-II and
authenticated by or on behalf of the Trustee, substantially in the form of
Exhibit A-3-1, Exhibit A-3-2 or Exhibit A-3-3. Definitive Class A-3 Notes shall
have such insertions and deletions as are necessary to give effect to the
provisions of Section 2.18 of the Base Indenture.

                        "Class A-3 Outstanding Principal Amount" means, when
used with respect to any date, an amount equal to (a) the Class A-3 Initial
Invested Amount minus (b) the amount of principal payments made to Class A-3
Noteholders on or prior to such date.

                        "Clearstream" is defined in Section 5.2.

                        "Consent" is defined in Article IV.

                        "Consent Period Expiration Date" is defined in
Article IV.

                        "Demand Note Issuer" means each issuer of a
Series 2004-2 Demand Note.

                        "Designated Amounts" is defined in Article IV.

                        "Disbursement" means any Lease Deficit Disbursement, any
Unpaid Demand Note Disbursement, any Termination Date Disbursement or any
Termination Disbursement under a Series 2004-2 Letter of Credit, or any
combination thereof, as the context may require.

                        "Excess Collections" is defined in Section 2.3(f)(i).

                        "Euroclear" is defined in Section 5.2.

                        "Fixed Rate Payment" means, for any Distribution Date,
the aggregate of the amounts, if any, payable by AFC-II as the "Fixed Amount"
under each of the Series 2004-2 Interest Rate Swaps after the netting of
payments due to AFC-II as the "Floating Amount" from the Series 2004-2 Interest
Rate Swap Counterparty under each such Series 2004-2 Interest Rate Swap on such
Distribution Date.

                        "Insurance Agreement" means the Insurance Agreement,
dated as of February 18, 2004, among the Surety Provider, the Trustee and
AFC-II, which shall constitute an "Enhancement Agreement" with respect to the
Series 2004-2 Notes for all purposes under the Indenture.

                        "Insured Principal Deficit Amount" means, with respect
to any Distribution Date, the excess, if any, of (a) the Series 2004-2
Outstanding Principal Amount on such Distribution Date (after giving effect to
the distribution of the Monthly Total Principal Allocation for the Related
Month) over (b) the sum of the Series 2004-2 Available Reserve Account Amount on
such Distribution Date, the Series 2004-2 Letter of Credit Amount on such
Distribution Date and

-6-

--------------------------------------------------------------------------------



CONFORMED COPY

the Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such
Distribution Date.

                        "Lease Deficit Disbursement" means an amount drawn under
a Series 2004-2 Letter of Credit pursuant to a Certificate of Lease Deficit
Demand.

                        "LIBOR" means, with respect to each Series 2004-2
Interest Period, a rate per annum to be determined by the Trustee as follows:

            (i)    On each LIBOR Determination Date, the Trustee will determine
the London interbank offered rate for U.S. dollar deposits for one month that
appears on Telerate Page 3750 as it relates to U.S. dollars as of 11:00 a.m.,
London time, on such LIBOR Determination Date:

            (ii)   If, on any LIBOR Determination Date, such rate does not
appear on Telerate Page 3750, the Trustee will request that the principal London
offices of each of four major banks in the London interbank market selected by
the Trustee provide the Trustee with offered quotations for deposits in U.S.
dollars for a period of one month, commencing on the first day of such
Series 2004-2 Interest Period, to prime banks in the London interbank market at
approximately 11:00 a.m., London time, on such LIBOR Determination Date and in a
principal amount equal to an amount of not less than $250,000 that is
representative of a single transaction in such market at such time. If at least
two such quotations are provided, "LIBOR" for such Series 2004-2 Interest Period
will be the arithmetic mean of such quotations; or

            (iii)  If fewer than two such quotations are provided pursuant to
clause (ii), "LIBOR" for such Series 2004-2 Interest Period will be the
arithmetic mean of rates quoted by three major banks in the City of New York
selected by the Trustee at approximately 11:00 a.m., New York City time, on such
LIBOR Determination Date for loans in U.S. dollars to leading European banks,
for a period of one month, commencing on the first day of such Series 2004-2
Interest Period, and in a principal amount equal to an amount of not less than
$250,000 that is representative of a single transaction in such market at such
time; provided, however, that if the banks selected as aforesaid by such Trustee
are not quoting rates as mentioned in this sentence, "LIBOR" for such
Series 2004-2 Interest Period will be the same as "LIBOR" for the immediately
preceding Series 2004-2 Interest Period.

                        "LIBOR Determination Date" means, with respect to any
Series 2004-2 Interest Period, the second London Banking Day preceding the first
day of such Series 2004-2 Interest Period.

                        "London Banking Day" means any business day on which
dealings in deposits in United States dollars are transacted in the London
interbank market.

                        "Monthly Total Principal Allocation" means for any
Related Month the sum of all Series 2004-2 Principal Allocations with respect to
such Related Month.

                        "Moody's" means Moody's Investors Service.

-7-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Past Due Rent Payment" is defined in Section 2.2(g).

                        "Permanent Global Class A-1 Note" is defined in
Section 5.2.

                        "Permanent Global Class A-2 Note" is defined in
Section 5.2.

                        "Permanent Global Class A-3 Note" is defined in
Section 5.2.

                        "Pre-Preference Period Demand Note Payments" means, as
of any date of determination, the aggregate amount of all proceeds of demands
made on the Series 2004-2 Demand Notes included in the Series 2004-2 Demand Note
Payment Amount as of the Series 2004-2 Letter of Credit Termination Date that
were paid by the Demand Note Issuers more than one year before such date of
determination; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of sixty (60) consecutive days) with respect to a
Demand Note Issuer occurs during such one year period, (x) the Pre-Preference
Period Demand Note Payments as of any date during the period from and including
the date of the occurrence of such Event of Bankruptcy to and including the
conclusion or dismissal of the proceedings giving rise to such Event of
Bankruptcy without continuing jurisdiction by the court in such proceedings
shall equal the Pre-Preference Period Demand Note Payments as of the date of
such occurrence for all Demand Note Issuers and (y) the Pre-Preference Period
Demand Note Payments as of any date after the conclusion or dismissal of such
proceedings shall equal the Series 2004-2 Demand Note Payment Amount as of the
date of the conclusion or dismissal of such proceedings.

                        "Principal Deficit Amount" means, as of any date of
determination, the excess, if any, of (i) the Series 2004-2 Invested Amount on
such date (after giving effect to the distribution of the Monthly Total
Principal Allocation for the Related Month if such date is a Distribution Date)
over (ii) the Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing
Base on such date; provided, however the Principal Deficit Amount on any date
occurring during the period commencing on and including the date of the filing
by any of the Lessees of a petition for relief under Chapter 11 of the
Bankruptcy Code to but excluding the date on which each of the Lessees shall
have resumed making all payments of the portion of Monthly Base Rent relating to
Loan Interest required to be made under the AESOP I Operating Lease, shall mean
the excess, if any, of (x) the Series 2004-2 Invested Amount on such date (after
giving effect to the distribution of Monthly Total Principal Allocation for the
Related Month if such date is a Distribution Date) over (y) the sum of (1) the
Series 2004-2 AESOP I Operating Lease Loan Agreement Borrowing Base on such date
and (2) the lesser of (a) the Series 2004-2 Liquidity Amount on such date and
(b) the Series 2004-2 Required Liquidity Amount on such date.

                        "Pro Rata Share" means, with respect to any
Series 2004-2 Letter of Credit Provider as of any date, the fraction (expressed
as a percentage) obtained by dividing (A) the available amount under such
Series 2004-2 Letter of Credit Provider's Series 2004-2 Letter of Credit as of
such date by (B) an amount equal to the aggregate available amount under all
Series 2004-2 Letters of Credit as of such date; provided, that only for
purposes of calculating the Pro Rata Share with respect to any Series 2004-2
Letter of Credit Provider as of any date, if such Series 2004-2 Letter of Credit
Provider has not complied with its obligation to pay the Trustee the amount of
any draw under its Series 2004-2 Letter of Credit made prior to such date, the

-8-

--------------------------------------------------------------------------------



CONFORMED COPY

available amount under such Series 2004-2 Letter of Credit Provider's
Series 2004-2 Letter of Credit as of such date shall be treated as reduced (for
calculation purposes only) by the amount of such unpaid demand and shall not be
reinstated for purposes of such calculation unless and until the date as of
which such Series 2004-2 Letter of Credit Provider has paid such amount to the
Trustee and been reimbursed by the Lessee or the applicable Demand Note Issuer,
as the case may be, for such amount (provided that the foregoing calculation
shall not in any manner reduce the undersigned's actual liability in respect of
any failure to pay any demand under its Series 2004-2 Letter of Credit).

                        "Qualified Interest Rate Swap Counterparty" means a
counterparty to any Series 2004-2 Interest Rate Swap (A) who is acceptable to
the Surety Provider and (B) who is a bank or other financial institution, which
is acceptable to each Rating Agency or has (i) a short-term senior unsecured
debt, deposit or credit (as the case may be) rating of at least "A-1" from
Standard & Poor's and of "P-1" from Moody's and (ii) (a) on the date such
Series 2004-2 Interest Rate Swap is executed, a long-term senior unsecured debt,
deposit or credit (as the case may be) rating of at least "AA-" from Standard &
Poor's and of at least "Aa3" from Moody's and (b) on any other date, a long-term
senior unsecured debt, deposit or credit (as the case may be) rating of at least
"A+" from Standard & Poor's and of at least "A1" from Moody's.

                        "Requisite Noteholders" means Series 2004-2 Noteholders
holding more than 50% of the Series 2004-2 Invested Amount.

                        " Restricted Global Class A-1 Note" is defined in
Section 5.1.

                        "Restricted Global Class A-2 Note" is defined in
Section 5.1.

                        "Restricted Global Class A-3 Note" is defined in
Section 5.1.

                        "Series 1998-1 Notes" means the Series of Notes
designated as the Series 1998-1 Notes.

                        "Series 2000-2 Notes" means the Series of Notes
designated as the Series 2000-2 Notes.

                        "Series 2000-4 Notes" means the Series of Notes
designated as the Series 2000-4 Notes.

                        "Series 2001-1 Notes" means the Series of Notes
designated as the Series 2001-1 Notes.

                        "Series 2001-2 Notes" means the Series of Notes
designated as the Series 2001-2 Notes.

                        "Series 2002-1 Notes" means the Series of Notes
designated as the Series 2002-1 Notes.

                        "Series 2002-2 Notes" means the Series of Notes
designated as the Series 2002-2 Notes.

-9-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Series 2002-3 Notes" means the Series of Notes
designated as the Series 2002-3 Notes.

                        "Series 2003-1 Notes" means the Series of Notes
designated as the Series 2003-1 Notes.

                        "Series 2003-2 Notes" means the Series of Notes
designated as the Series 2003-2 Notes.

                        "Series 2003-3 Notes" means the Series of Notes
designated as the Series 2003-3 Notes.

                        "Series 2003-4 Notes" means the Series of Notes
designated as the Series 2003-4 Notes.

                        "Series 2003-5 Notes" means the Series of Notes
designated as the Series 2003-5 Notes.

                        "Series 2004-1 Notes" means the Series of Notes
designated as the Series 2004-1 Notes.

                        "Series 2004-2 Accounts" means each of the Series 2004-2
Distribution Account, the Series 2004-2 Reserve Account, the Series 2004-2
Collection Account, the Series 2004-2 Excess Collection Account and the
Series 2004-2 Accrued Interest Account.

                        "Series 2004-2 Accrued Interest Account" is defined in
Section 2.1(b).

                        "Series 2004-2 Adjusted Monthly Interest" means (a) for
the initial Distribution Date, an amount equal to $838,302.08 and (b) for any
other Distribution Date, the sum of (i) the sum of (A) for the Series 2004-2
Interest Period ending on the day preceding such Distribution Date, an amount
equal to the product of (1) the Class A-1 Note Rate and (2) the Class A-1
Outstanding Principal Amount on the first day of such Series 2004-2 Interest
Period, divided by twelve, (B) an amount equal to the product of (1) the
Class A-2 Note Rate for such Series 2004-2 Interest Period, (2) the Class A-2
Outstanding Principal Amount on the first day of such Series 2004-2 Interest
Period and (3) a fraction, the numerator of which is the number of days in such
Series 2004-2 Interest Period and the denominator of which is 360 and (C) an
amount equal to the product of (1) the Class A-3 Note Rate for such
Series 2004-2 Interest Period, (2) the Class A-3 Outstanding Principal Amount on
the first day of such Series 2004-2 Interest Period and (3) a fraction, the
numerator of which is the number of days in such Series 2004-2 Interest Period
and the denominator of which is 360 and (ii) any amount described in
clause (b)(i) with respect to a prior Distribution Date that remains unpaid as
of such Distribution Date (together with any accrued interest on such amount).

                        "Series 2004-2 AESOP I Operating Lease Loan Agreement
Borrowing Base" means, as of any date of determination, the product of (a) the
Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of such date and
(b) the AESOP I Operating Lease Loan Agreement Borrowing Base as of such date.

-10-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Series 2004-2 AESOP I Operating Lease Vehicle
Percentage" means, as of any date of determination, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction, the numerator of which
is the Series 2004-2 Required AESOP I Operating Lease Vehicle Amount as of such
date and the denominator of which is the sum of the Required AESOP I Operating
Lease Vehicle Amounts for all Series of Notes as of such date.

                        "Series 2004-2 Agent" is defined in the recitals hereto.

                        "Series 2004-2 Available Cash Collateral Account Amount"
means, as of any date of determination, the amount on deposit in the
Series 2004-2 Cash Collateral Account (after giving effect to any deposits
thereto and withdrawals and releases therefrom on such date).

                        "Series-2004-2 Available Reserve Account Amount" means,
as of any date of determination, the amount on deposit in the Series 2004-2
Reserve Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

                        "Series 2004-2 Cash Collateral Account" is defined in
Section 2.8(f).

                        "Series 2004-2 Cash Collateral Account Collateral" is
defined in Section 2.8(a).

                        "Series 2004-2 Cash Collateral Account Surplus" means,
with respect to any Distribution Date, the lesser of (a) the Series 2004-2
Available Cash Collateral Account Amount and (b) the lesser of (A) the excess,
if any, of the Series 2004-2 Liquidity Amount (after giving effect to any
withdrawal from the Series 2004-2 Reserve Account on such Distribution Date)
over the Series 2004-2 Required Liquidity Amount on such Distribution Date and
(B) the excess, if any, of the Series 2004-2 Enhancement Amount (after giving
effect to any withdrawal from the Series 2004-2 Reserve Account on such
Distribution Date) over the Series 2004-2 Required Enhancement Amount on such
Distribution Date; provided, however that, on any date after the Series 2004-2
Letter of Credit Termination Date, the Series 2004-2 Cash Collateral Account
Surplus shall mean the excess, if any, of (x) the Series 2004-2 Available Cash
Collateral Account Amount over (y) the Series 2004-2 Demand Note Payment Amount
minus the Pre-Preference Period Demand Note Payments as of such date.

                        "Series 2004-2 Cash Collateral Percentage" means, as of
any date of determination, the percentage equivalent of a fraction, the
numerator of which is the Series 2004-2 Available Cash Collateral Amount as of
such date and the denominator of which is the Series 2004-2 Letter of Credit
Liquidity Amount as of such date.

                        "Series 2004-2 Closing Date" means February 18, 2004.

                        "Series 2004-2 Collateral" means the Collateral, each
Series 2004-2 Letter of Credit, each Series 2004-2 Demand Note, the
Series 2004-2 Distribution Account Collateral, the Series 2004-2 Interest Rate
Swap Collateral, the Series 2004-2 Cash Collateral Account Collateral and the
Series 2004-2 Reserve Account Collateral.

                        "Series 2004-2 Collection Account" is defined in
Section 2.1(b).

-11-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Series 2004-2 Controlled Amortization Period" means the
Three-Year Notes Controlled Amortization Period and/or the Class A-3 Controlled
Amortization Period, as the case may be.

                        "Series 2004-2 Demand Note" means each demand note made
by a Demand Note Issuer, substantially in the form of Exhibit C to this
Supplement, as amended, modified or restated from time to time.

                        "Series 2004-2 Demand Note Payment Amount" means, as of
the Series 2004-2 Letter of Credit Termination Date, the aggregate amount of all
proceeds of demands made on the Series 2004-2 Demand Notes pursuant to
Section 2.5(b) or (c) that were deposited into the Series 2004-2 Distribution
Account and paid to the Series 2004-2 Noteholders during the one year period
ending on the Series 2004-2 Letter of Credit Termination Date; provided,
however, that if an Event of Bankruptcy (or the occurrence of an event described
in clause (a) of the definition thereof, without the lapse of a period of sixty
(60) consecutive days) with respect to a Demand Note Issuer shall have occurred
during such one year period, the Series 2004-2 Demand Note Payment Amount as of
the Series 2004-2 Letter of Credit Termination Date shall equal the
Series 2004-2 Demand Note Payment Amount as if it were calculated as of the date
of such occurrence.

                        "Series 2004-2 Deposit Date" is defined in Section 2.2.

                        "Series 2004-2 Distribution Account" is defined in
Section 2.9(a).

                        "Series 2004-2 Distribution Account Collateral" is
defined in Section 2.9(d).

                        "Series 2004-2 Eligible Letter of Credit Provider" means
a person satisfactory to ARAC, the Demand Note Issuers and the Surety Provider
and having, at the time of the issuance of the related Series 2004-2 Letter of
Credit, a long-term senior unsecured debt rating (or the equivalent thereof in
the case of Moody's or Standard & Poor's, as applicable) of at least "A+" from
Standard & Poor's and at least "Al" from Moody's and a short-term senior
unsecured debt rating of at least "A-1" from Standard & Poor's and "P-1" from
Moody's that is (a) a commercial bank having total assets in excess of
$500,000,000, (b) a finance company, insurance company or other financial
institution that in the ordinary course of business issues letters of credit and
has total assets in excess of $200,000,000 or (c) any other financial
institution; provided, however, that if a person is not a Series 2004-2 Letter
of Credit Provider (or a letter of credit provider under the Supplement for any
other Series of Notes), then such person shall not be a Series 2004-2 Eligible
Letter of Credit Provider until AFC-II has provided ten (10) days' prior notice
to the Rating Agencies that such person has been proposed as a Series 2004-2
Letter of Credit Provider.

                        "Series 2004-2 Enhancement" means the Series 2004-2 Cash
Collateral Account Collateral, the Series 2004-2 Letters of Credit, the
Series 2004-2 Demand Notes, the Series 2004-2 Overcollateralization Amount and
the Series 2004-2 Reserve Account Amount.

                        "Series 2004-2 Enhancement Amount" means, as of any date
of determination, the sum of (i) the Series 2004-2 Overcollateralization Amount
as of such date, (ii) the Series 2004-2 Letter of Credit Amount as of such date,
(iii) the Series 2004-2 Available Reserve Account Amount as of such date and
(iv) the amount of cash and Permitted Investments on

-12-

--------------------------------------------------------------------------------



CONFORMED COPY

deposit in the Series 2004-2 Collection Account (not including amounts allocable
to the Series 2004-2 Accrued Interest Account) and the Series 2004-2 Excess
Collection Account as of such date.

                        "Series 2004-2 Enhancement Deficiency" means, on any
date of determination, the amount by which the Series 2004-2 Enhancement Amount
is less than the Series 2004-2 Required Enhancement Amount as of such date.

                        "Series 2004-2 Excess Collection Account" is defined in
Section 2.1(b).

                        "Series 2004-2 Final Distribution Date" means the
Three-Year Notes Final Distribution Date or the Class A-3 Final Distribution
Date, as the case may be.

                        "Series 2004-2 Initial Invested Amount" means the sum of
the Class A-1 Initial Invested Amount, the Class A-2 Initial Invested Amount and
the Class A-3 Initial Invested Amount.

                        "Series 2004-2 Interest Period" means a period
commencing on and including a Distribution Date and ending on and including the
day preceding the next succeeding Distribution Date; provided, however that the
initial Series 2004-2 Interest Period shall commence on and include the
Series 2004-2 Closing Date and end on and include March 21, 2004.

                        "Series 2004-2 Interest Rate Swap" is defined in
Section 2.10(a).

                        "Series 2004-2 Interest Rate Swap Collateral" is defined
in Section 2.10(d).

                        "Series 2004-2 Interest Rate Swap Counterparty" means
AFC-II's counterparty under any Series 2004-2 Interest Rate Swap.

                        "Series 2004-2 Interest Rate Swap Proceeds" means the
amounts received by the Trustee from a Series 2004-2 Interest Rate Swap
Counterparty from time to time in respect of any Series 2004-2 Interest Rate
Swap (including amounts received from a guarantor or from collateral).

                        "Series 2004-2 Invested Amount" means, as of any date of
determination, the sum of the Class A-1 Invested Amount as of such date, the
Class A-2 Invested Amount as of such date and the Class A-3 Invested Amount as
of such date.

                        "Series 2004-2 Invested Percentage" means as of any date
of determination:

            (a)   when used with respect to Principal Collections, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
the numerator of which shall be equal to the sum of the Series 2004-2 Invested
Amount and the Series 2004-2 Overcollateralization Amount, determined during the
Series 2004-2 Revolving Period as of the end of the Related Month (or, until the
end of the initial Related Month, on the Series 2004-2 Closing Date), or, during
the Series 2004-2 Controlled Amortization Period and the Series 2004-2 Rapid
Amortization Period, as of the end of the Series 2004-2 Revolving Period, and
the denominator of which shall be the greater of (I) the Aggregate

-13-

--------------------------------------------------------------------------------



CONFORMED COPY

Asset Amount as of the end of the Related Month or, until the end of the initial
Related Month, as of the Series 2004-2 Closing Date, and (II) as of the same
date as in clause (I), the sum of the numerators used to determine (i) invested
percentages for allocations with respect to Principal Collections (for all
Series of Notes and all classes of such Series of Notes) and
(ii) overcollateralization percentages for allocations with respect to Principal
Collections (for all Series of Notes that provide for credit enhancement in the
form of overcollateralization); and

            (b)   when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction, the
numerator of which shall be the Accrued Amounts with respect to the
Series 2004-2 Notes on such date of determination, and the denominator of which
shall be the aggregate Accrued Amounts with respect to all Series of Notes on
such date of determination.

                        "Series 2004-2 Lease Interest Payment Deficit" means, on
any Distribution Date, an amount equal to the excess, if any, of (a) the
aggregate amount of Interest Collections which pursuant to Section 2.2(a), (b),
(c) or (d) would have been allocated to the Series 2004-2 Accrued Interest
Account if all payments of Monthly Base Rent required to have been made under
the Leases from and excluding the preceding Distribution Date to and including
such Distribution Date were made in full over (b) the aggregate amount of
Interest Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been
allocated to the Series 2004-2 Accrued Interest Account (excluding any amounts
paid into the Series 2004-2 Accrued Interest Account pursuant to the proviso in
Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the preceding
Distribution Date to and including such Distribution Date.

                        "Series 2004-2 Lease Payment Deficit" means either a
Series 2004-2 Lease Interest Payment Deficit or a Series 2004-2 Lease Principal
Payment Deficit.

                        "Series 2004-2 Lease Principal Payment Carryover
Deficit" means (a) for the initial Distribution Date, zero and (b) for any other
Distribution Date, the excess of (x) the Series 2004-2 Lease Principal Payment
Deficit, if any, on the preceding Distribution Date over (y) the amount
deposited in the Distribution Account on such preceding Distribution Date
pursuant to Section 2.5(b) on account of such Series 2004-2 Lease Principal
Payment Deficit.

                        "Series 2004-2 Lease Principal Payment Deficit" means on
any Distribution Date the sum of (a) the Series 2004-2 Monthly Lease Principal
Payment Deficit for such Distribution Date and (b) the Series 2004-2 Lease
Principal Payment Carryover Deficit for such Distribution Date.

                        "Series 2004-2 Letter of Credit" means an irrevocable
letter of credit, if any, substantially in the form of Exhibit D to this
Supplement issued by a Series 2004-2 Eligible Letter of Credit Provider in favor
of the Trustee for the benefit of the Series 2004-2 Noteholders, each
Series 2004-2 Interest Rate Swap Counterparty and the Surety Provider in form
and substance satisfactory to the Surety Provider.

                        "Series 2004-2 Letter of Credit Amount" means, as of any
date of determination, the lesser of (a) the sum of (i) the aggregate amount
available to be drawn on such date under

-14-

--------------------------------------------------------------------------------



CONFORMED COPY

each Series 2004-2 Letter of Credit, as specified therein, and (ii) if the
Series 2004-2 Cash Collateral Account has been established and funded pursuant
to Section 2.8, the Series 2004-2 Available Cash Collateral Account Amount on
such date and (b) the aggregate outstanding principal amount of the
Series 2004-2 Demand Notes on such date.

                        "Series 2004-2 Letter of Credit Expiration Date" means,
with respect to any Series 2004-2 Letter of Credit, the expiration date set
forth in such Series 2004-2 Letter of Credit, as such date may be extended in
accordance with the terms of such Series 2004-2 Letter of Credit.

                        "Series 2004-2 Letter of Credit Liquidity Amount" means,
as of any date of determination, the sum of (a) the aggregate amount available
to be drawn on such date under each Series 2004-2 Letter of Credit, as specified
therein, and (b) if the Series 2004-2 Cash Collateral Account has been
established and funded pursuant to Section 2.8, the Series 2004-2 Available Cash
Collateral Account Amount on such date.

                        "Series 2004-2 Letter of Credit Provider" means the
issuer of a Series 2004-2 Letter of Credit.

                        "Series 2004-2 Letter of Credit Termination Date" means
the first to occur of (a) the date on which the Series 2004-2 Notes are fully
paid and the Surety Provider has been paid all Surety Provider Fees and all
other Surety Provider Reimbursement Amounts then due, (b) the Series 2004-2
Termination Date and (c) such earlier date consented to by the Surety Provider
and the Rating Agencies which consent by the Surety Provider shall be in
writing.

                        "Series 2004-2 Limited Liquidation Event of Default"
means, so long as such event or condition continues, any event or condition of
the type specified in clauses (a) through (j) of Article III; provided, however,
that any event or condition of the type specified in clauses (a) through (e) and
(h) through (j) of Article III shall not constitute a Series 2004-2 Limited
Liquidation Event of Default if (i) within such thirty (30) day period, such
Amortization Event shall have been cured and, after such cure of such
Amortization Event is provided for, the Trustee shall have received the written
consent of the Surety Provider waiving the occurrence of such Series 2004-2
Limited Liquidation Event of Default or (ii) the Trustee shall have received the
written consent of the Surety Provider waiving the occurrence of such
Series 2004-2 Limited Liquidation Event of Default.

                        "Series 2004-2 Liquidity Amount" means, as of any date
of determination, the sum of (a) the Series 2004-2 Letter of Credit Liquidity
Amount on such date and (b) the Series 2004-2 Available Reserve Account Amount
on such date.

                        "Series 2004-2 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount" means, as of any day, with respect to
Kia, Isuzu, Subaru, Hyundai and Suzuki, in the aggregate, an amount equal to 15%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day or such lesser percentage as may be agreed to in writing by AFC-II and the
Surety Provider of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.

                        "Series 2004-2 Maximum Amount" means any of the
Series 2004-2 Maximum Manufacturer Amounts, the Series 2004-2 Maximum
Non-Eligible Manufacturer Amount, the

-15-

--------------------------------------------------------------------------------



CONFORMED COPY

Series 2004-2 Maximum Non-Program Vehicle Amount or the Series 2004-2 Maximum
Specified States Amount.

                        "Series 2004-2 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount" means, as of any day, with respect to
Kia, Isuzu, Subaru, Hyundai or Suzuki, individually, an amount equal to 5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

                        "Series 2004-2 Maximum Manufacturer Amount" means, as of
any day, any of the Series 2004-2 Maximum Mitsubishi Amount, the Series 2004-2
Maximum Individual Kia/Isuzu/Subaru/Hyundai/Suzuki Amount or the Series 2004-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.

                        "Series 2004-2 Maximum Mitsubishi Amount" means, as of
any day, an amount equal to 10% of the aggregate Net Book Value of all Vehicles
leased under the Leases on such day.

                        "Series 2004-2 Maximum Non-Eligible Manufacturer Amount"
means, as of any day, an amount equal to 3% of the aggregate Net Book Value of
all Vehicles leased under the Leases on such day.

                        "Series 2004-2 Maximum Non-Program Vehicle Amount"
means, as of any day, an amount equal to the Series 2004-2 Maximum Non-Program
Vehicle Percentage of the aggregate Net Book Value of all Vehicles leased under
the Leases on such day.

                        "Series 2004-2 Maximum Non-Program Vehicle Percentage"
means 25% or such lesser percentage as may be agreed to in writing by AFC-II and
the Surety Provider on or after the Series 2004-2 Closing Date, with prompt
written notice thereof delivered by AFC-II to the Trustee.

                        "Series 2004-2 Maximum Specified States Amount" means,
as of any day, an amount equal to 7.5% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.

                        "Series 2004-2 Monthly Interest" means, with respect to
any Series 2004-2 Interest Period, the sum of the Class A-1 Monthly Interest,
the Class A-2 Monthly Interest and the Class A-3 Monthly Interest with respect
to such Series 2004-2 Interest Period.

                        "Series 2004-2 Monthly Lease Principal Payment Deficit"
means, on any Distribution Date, an amount equal to the excess, if any, of
(a) the aggregate amount of Principal Collections which pursuant to
Section 2.2(a), (b), (c) or (d) would have been allocated to the Series 2004-2
Collection Account if all payments required to have been made under the Leases
from and excluding the preceding Distribution Date to and including such
Distribution Date were made in full over (b) the aggregate amount of Principal
Collections which pursuant to Section 2.2(a), (b), (c) or (d) have been
allocated to the Series 2004-2 Collection Account (without giving effect to any
amounts paid into the Series 2004-2 Accrued Interest Account pursuant to the
proviso in Sections 2.2(c)(ii) and/or 2.2(d)(ii)) from and excluding the
preceding Distribution Date to and including such Distribution Date.

-16-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Series 2004-2 Non-Program Vehicle Percentage" means, as
of any date of determination, a fraction, expressed as a percentage, the
numerator of which is the aggregate Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease as of such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date.

                        "Series 2004-2 Note Rate" means, the Class A-1 Note
Rate, the Class A-2 Note Rate or the Class A-3 Note Rate, as the context may
require.

                        "Series 2004-2 Noteholder" means any Class A-1
Noteholder, any Class A-2 Noteholder or any Class A-3 Noteholder.

                        "Series 2004-2 Notes" means, collectively, the Class A-1
Notes, the Class A-2 Notes and the Class A-3 Notes.

                        "Series 2004-2 Outstanding Principal Amount" means, as
of any date of determination, the sum of the Class A-1 Outstanding Principal
Amount, the Class A-2 Outstanding Principal Amount and the Class A-3 Outstanding
Principal Amount.

                        "Series 2004-2 Overcollateralization Amount" means
(i) as of any date on which no AESOP I Operating Lease Vehicle Deficiency
exists, the Series 2004-2 Required Overcollateralization Amount as of such date
and (ii) as of any date on which an AESOP I Operating Lease Vehicle Deficiency
exists, the excess, if any, of (x) the Series 2004-2 AESOP I Operating Lease
Loan Agreement Borrowing Base as of such date over (y) the Series 2004-2
Invested Amount as of such date.

                        "Series 2004-2 Past Due Rent Payment" is defined in
Section 2.2(g).

                        "Series 2004-2 Percentage" means, as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the Series 2004-2 Invested Amount as of such date and the denominator of which
is the Aggregate Invested Amount as of such date.

                        "Series 2004-2 Principal Allocation" is defined in
Section 2.2(a)(ii).

                        "Series 2004-2 Program Vehicle Percentage" means, as of
any date of determination, 100% minus the Series 2004-2 Non-Program Vehicle
Percentage.

                        "Series 2004-2 Rapid Amortization Period" means the
period beginning at the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred with
respect to the Series 2004-2 Notes and ending upon the earliest to occur of
(i) the date on which the Series 2004-2 Notes are fully paid, the Surety
Provider has been paid all Surety Provider Fees and all other Surety Provider
Reimbursement Amounts then due and the Series 2004-2 Interest Rate Swaps have
been terminated and there are no amounts due and owing thereunder, (ii) the
Series 2004-2 Termination Date and (iii) the termination of the Indenture.

                        "Series 2004-2 Reimbursement Agreement" means any and
each agreement providing for the reimbursement of a Series 2004-2 Letter of
Credit Provider for draws under its

-17-

--------------------------------------------------------------------------------



CONFORMED COPY

Series 2004-2 Letter of Credit as the same may be amended, supplemented,
restated or otherwise modified from time to time.

                        "Series 2004-2 Repurchase Amount" is defined in
Section 6.1.

                        "Series 2004-2 Required AESOP I Operating Lease Vehicle
Amount" means, as of any date of determination, the sum of the Series 2004-2
Invested Amount and the Series 2004-2 Required Overcollateralization Amount as
of such date.

                        "Series 2004-2 Required Enhancement Amount" means, as of
any date of determination, the sum of (i) the product of the Series 2004-2
Required Enhancement Percentage as of such date and the Series 2004-2 Invested
Amount as of such date, (ii) the Series 2004-2 AESOP I Operating Lease Vehicle
Percentage as of the immediately preceding Business Day of the excess, if any,
of the Non-Program Vehicle Amount as of such date over the Series 2004-2 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2004-2 AESOP I
Operating Lease Vehicle Percentage as of the immediately preceding Business Day
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2004-2 Maximum Mitsubishi Amount as of such date, (iv) the Series 2004-2
AESOP I Operating Lease Vehicle Percentage as of the immediately preceding
Business Day of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, individually,
and leased under the Leases as of such date over the Series 2004-2 Maximum
Individual Kia/Isuzu/Subaru/ Hyundai/Suzuki Amount as of such date, (v) the
Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the immediately
preceding Business Day of the excess, if any, of the aggregate Net Book Value of
all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the
aggregate, and leased under the Leases as of such date over the Series 2004-2
Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of such date,
(vi) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the
immediately preceding Business Day of the excess, if any, of the Specified
States Amount as of such date over the Series 2004-2 Maximum Specified States
Amount as of such date and (vii) the Series 2004-2 AESOP I Operating Lease
Vehicle Percentage as of the immediately preceding Business Day of the excess,
if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2004-2 Maximum Non-Eligible Manufacturer Amount as of such date.

                        "Series 2004-2 Required Enhancement Percentage" means,
as of any date of determination, the sum of (i) the product of (A) 14.55% times
(B) the Series 2004-2 Program Vehicle Percentage as of such date and (ii) the
product of (A) the Series 2004-2 Required Non-Program Enhancement Percentage as
of such date times (B) the Series 2004-2 Non-Program Vehicle Percentage as of
such date.

                        "Series 2004-2 Required Liquidity Amount" means, with
respect to any Distribution Date, an amount equal to 3.0% of the Series 2004-2
Invested Amount on such Distribution Date (after giving effect to any payments
of principal to be made on the Series 2004-2 Notes on such Distribution Date).

                        "Series 2004-2 Required Non-Program Enhancement
Percentage" means, as of any date of determination, the greater of (a) 20.15%
and (b) the sum of (i) 20.15% and (ii) the

-18-

--------------------------------------------------------------------------------



CONFORMED COPY

highest, for any calendar month within the preceding twelve calendar months, of
the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).

                        "Series 2004-2 Required Overcollateralization Amount"
means, as of any date of determination, the excess, if any, of the Series 2004-2
Required Enhancement Amount over the sum of (i) the Series 2004-2 Letter of
Credit Amount as of such date, (ii) the Series 2004-2 Available Reserve Account
Amount on such date and (iii) the amount of cash and Permitted Investments on
deposit in the Series 2004-2 Collection Account (not including amounts allocable
to the Series 2004-2 Accrued Interest Account) and the Series 2004-2 Excess
Collection Account on such date.

                        "Series 2004-2 Required Reserve Account Amount" means,
with respect to any Distribution Date, an amount equal to the greater of (a) the
excess, if any, of the Series 2004-2 Required Liquidity Amount on such
Distribution Date over the Series 2004-2 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2004-2 Notes on such Distribution Date) and (b) the excess,
if any, of the Series 2004-2 Required Enhancement Amount over the Series 2004-2
Enhancement Amount (excluding therefrom the Series 2004-2 Available Reserve
Account Amount and calculated after giving effect to any payments of principal
to be made on the Series 2004-2 Notes) on such Distribution Date.

                        "Series 2004-2 Reserve Account" is defined in
Section 2.7(a).

                        "Series 2004-2 Reserve Account Collateral" is defined in
Section 2.7(d).

                        "Series 2004-2 Reserve Account Surplus" means, with
respect to any Distribution Date, the excess, if any, of the Series 2004-2
Available Reserve Account Amount over the Series 2004-2 Required Reserve Account
Amount on such Distribution Date.

                        "Series 2004-2 Revolving Period" means, the period from
and including the Series 2004-2 Closing Date to the earlier of (i) the
commencement of the Three-Year Notes Controlled Amortization Period and (ii) the
commencement of the Series 2004-2 Rapid Amortization Period; provided that if
the Class A-1 Notes and the Class A-2 Notes are paid in full on or prior to the
April 2007 Distribution Date, then the Series 2004-2 Revolving Period shall also
include the period from and including the first day of the calendar month during
which the Distribution Date on which the Class A-1 Notes and the Class A-2 Notes
are paid in full occurs to the earlier of (i) the commencement of the Class A-3
Controlled Amortization Period and (ii) the commencement of the Series 2004-2
Rapid Amortization Period.

                        "Series 2004-2 Shortfall" is defined in Section 2.3(g).

                        "Series 2004-2 Termination Date" means the April 2010
Distribution Date.

-19-

--------------------------------------------------------------------------------





CONFORMED COPY

                        "Series 2004-2 Trustee's Fees" means, for any
Distribution Date during the Series 2004-2 Rapid Amortization Period on which
there exists a Series 2004-2 Lease Interest Payment Deficit, an amount equal to
the lesser of (x) the product of (i) the Series 2004-2 Percentage as of the
beginning of the Series 2004-2 Interest Period ending on the day preceding such
Distribution Date and (ii) the fees owing to the Trustee under the Indenture as
of such date and (y) the excess, if any, of (A) an amount equal to 1.1% of the
Series 2004-2 Required AESOP I Operating Lease Vehicle Amount as of the last day
of the Series 2004-2 Revolving Period over (B) the sum of the Series 2004-2
Trustee Fees for all Distribution Dates preceding such Distribution Date.

                        "Series 2004-2 Unpaid Demand Amount" means, with respect
to any single draw pursuant to Section 2.5(c) or (d) on the Series 2004-2
Letters of Credit, the aggregate amount drawn by the Trustee on all
Series 2004-2 Letters of Credit.

                        "Shadow Rating" means the rating of the Series 2004-2
Notes by Standard & Poor's or Moody's, as applicable, without giving effect to
the Surety Bond.

                        "Standard & Poor's" means Standard & Poor's Ratings
Services, a division of The McGraw-Hill Companies, Inc.

                        "Supplement" is defined in the preamble hereto.

                        "Surety Bond" means the Note Guaranty Insurance Policy
No. 04030001, dated February 18, 2004, issued by the Surety Provider.

                        "Surety Default" means (i) the occurrence and
continuance of any failure by the Surety Provider to pay upon a demand for
payment in accordance with the requirements of the Surety Bond or (ii) the
occurrence of an Event of Bankruptcy with respect to the Surety Provider.

                        "Surety Provider" means Financial Guaranty Insurance
Company, a New York stock insurance company. The Surety Provider shall
constitute an "Enhancement Provider" with respect to the Series 2004-2 Notes for
all purposes under the Indenture and the other Related Documents.

                        "Surety Provider Fee" is defined in the Insurance
Agreement.

                        "Surety Provider Reimbursement Amounts" means, as of any
date of determination, (i) an amount equal to the aggregate of any amounts due
as of such date to the Surety Provider pursuant to the Insurance Agreement in
respect of unreimbursed draws under the Surety Bond, including interest thereon
determined in accordance with the Insurance Agreement, and (ii) an amount equal
to the aggregate of any other amounts due as of such date to the Surety Provider
pursuant to the Insurance Agreement.

                        "Telerate Page 3750" means the display page currently so
designated on the Moneyline Telerate Service (or such other page as may replace
that page on that service for the purpose of displaying comparable rates or
prices).

                        "Temporary Global Class A-1 Note" is defined in
Section 5.2.

-20-

--------------------------------------------------------------------------------



CONFORMED COPY

                        "Temporary Global Class A-2 Note" is defined in
Section 5.2.

                        "Temporary Global Class A-3 Note" is defined in
Section 5.2.

                        "Termination Date Disbursement" means an amount drawn
under a Series 2004-2 Letter of Credit pursuant to a Certificate of Termination
Date Demand.

                        "Termination Disbursement" means an amount drawn under a
Series 2004-2 Letter of Credit pursuant to a Certificate of Termination Demand.

                        "Three-Year Notes Controlled Amortization Period" means
the period commencing at the opening of business on October 1, 2006 (or, if such
day is not a Business Day, the Business Day immediately preceding such day) and
continuing to the earliest of (i) the commencement of the Series 2004-2 Rapid
Amortization Period, (ii) the date on which the Class A-1 Notes and the
Class A-2 Notes are fully paid and (iii) the termination of the Indenture.

                        "Three-Year Notes Expected Final Distribution Date"
means the April 2007 Distribution Date.

                        "Three-Year Notes Final Distribution Date" means the
April 2008 Distribution Date.

                        "Trustee" is defined in the recitals hereto.

                        "Unpaid Demand Note Disbursement" means an amount drawn
under a Series 2004-2 Letter of Credit pursuant to a Certificate of Unpaid
Demand Note Demand.

                        "Waivable Amount" is defined in Article IV.

                        "Waiver Event" means the occurrence of the delivery of a
Waiver Request and the subsequent waiver of any Series 2004-2 Maximum Amount.

                        "Waiver Request" is defined in Article IV.


ARTICLE II


SERIES 2004-2 ALLOCATIONS


                        With respect to the Series 2004-2 Notes, the following
shall apply:

                        Section 2.1    Establishment of Series 2004-2 Collection
Account, Series 2004-2 Excess Collection Account and Series 2004-2 Accrued
Interest Account.    (a)    All Collections allocable to the Series 2004-2 Notes
shall be allocated to the Collection Account.

                        (b)    The Trustee will create three administrative
subaccounts within the Collection Account for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider: the Series 2004-2 Collection Account (such sub-account, the
"Series 2004-2 Collection Account"), the Series 2004-2 Excess Collection

-21-

--------------------------------------------------------------------------------



CONFORMED COPY

Account (such sub-account, the "Series 2004-2 Excess Collection Account") and
the Series 2004-2 Accrued Interest Account (such sub-account, the "Series 2004-2
Accrued Interest Account").

                        Section 2.2    Allocations with Respect to the
Series 2004-2 Notes.    The net proceeds from the initial sale of the
Series 2004-2 Notes will be deposited into the Collection Account. On each
Business Day on which Collections are deposited into the Collection Account
(each such date, a "Series 2004-2 Deposit Date"), the Administrator will direct
the Trustee in writing pursuant to the Administration Agreement to allocate all
amounts deposited into the Collection Account in accordance with the provisions
of this Section 2.2:

            (a)   Allocations of Collections During the Series 2004-2 Revolving
Period.    During the Series 2004-2 Revolving Period, the Administrator will
direct the Trustee in writing pursuant to the Administration Agreement to
allocate on each day, prior to 11:00 a.m. (New York City time) on each
Series 2004-2 Deposit Date, all amounts deposited into the Collection Account as
set forth below:

          (i)  allocate to the Series 2004-2 Collection Account an amount equal
to the sum of (A) the Series 2004-2 Invested Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any amounts
received by the Trustee on such day in respect of the Series 2004-2 Interest
Rate Swaps. All such amounts allocated to the Series 2004-2 Collection Account
shall be further allocated to the Series 2004-2 Accrued Interest Account; and

         (ii)  allocate to the Series 2004-2 Excess Collection Account an amount
equal to the Series 2004-2 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the
"Series 2004-2 Principal Allocation"); provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article IV.

            (b)   Allocations of Collections During any Series 2004-2 Controlled
Amortization Period.    With respect to any Series 2004-2 Controlled
Amortization Period, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate, prior to 11:00 a.m. (New
York City time) on any Series 2004-2 Deposit Date, all amounts deposited into
the Collection Account as set forth below:

          (i)  allocate to the Series 2004-2 Collection Account an amount
determined as set forth in Section 2.2(a)(i) above for such day, which amount
shall be further allocated to the Series 2004-2 Accrued Interest Account; and

         (ii)  (A) with respect to the Three-Year Notes Controlled Amortization
Period, allocate to the Series 2004-2 Collection Account an amount equal to the
Series 2004-2 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Class A-1 Notes and the Class A-2
Notes; provided, however, that if the Monthly Total Principal Allocation exceeds
the sum of the Class A-1 Controlled Distribution Amount and the Class A-2
Controlled Distribution Amount, then the amount of such excess shall be allo-

-22-

--------------------------------------------------------------------------------



CONFORMED COPY

cated to the Series 2004-2 Excess Collection Account; and provided, further,
that if a Waiver Event shall have occurred, then such allocation shall be
modified as provided in Article IV and (B) with respect to the Class A-3
Controlled Amortization Period, allocate to the Series 2004-2 Collection Account
an amount equal to the Series 2004-2 Principal Allocation for such day, which
amount shall be used to make principal payments in respect of the Class A-3
Notes; provided, however, that if the Monthly Total Principal Allocation exceeds
the Class A-3 Controlled Distribution Amount, then the amount of such excess
shall be allocated to the Series 2004-2 Excess Collection Account; and provided,
further, that if a Waiver Event shall have occurred, then such allocation shall
be modified as provided in Article IV.

            (c)   Allocations of Collections During the Series 2004-2 Rapid
Amortization Period. With respect to the Series 2004-2 Rapid Amortization Period
and thereafter, other than after the occurrence of an Event of Bankruptcy with
respect to ARAC, any other Lessee or AGH, the Administrator will direct the
Trustee in writing pursuant to the Administration Agreement to allocate, prior
to 11:00 a.m. (New York City time) on any Series 2004-2 Deposit Date, all
amounts deposited into the Collection Account as set forth below:

          (i)  allocate to the Series 2004-2 Collection Account an amount
determined as set forth in Section 2.2(a)(i) above for such day, which amount
shall be further allocated to the Series 2004-2 Accrued Interest Account; and

         (ii)  allocate to the Series 2004-2 Collection Account an amount equal
to the Series 2004-2 Principal Allocation for such day, which amount shall be
used to make principal payments in respect of the Class A-1 Notes, the Class A-2
Notes and the Class A-3 Notes, ratably, without preference or priority of any
kind, until the Series 2004-2 Invested Amount is paid in full; provided that if
on any Determination Date (A) the Administrator determines that the amount
anticipated to be available from Interest Collections allocable to the
Series 2004-2 Notes, any amounts payable to the Trustee in respect of the
Series 2004-2 Interest Rate Swaps and other amounts available pursuant to
Section 2.3 to pay Series 2004-2 Adjusted Monthly Interest and the Fixed Rate
Payment, if any, on the next succeeding Distribution Date will be less than the
sum of the Series 2004-2 Adjusted Monthly Interest and the Fixed Rate Payment,
if any, for such Distribution Date and (B) the Series 2004-2 Enhancement Amount
is greater than zero, then the Administrator shall direct the Trustee in writing
to reallocate a portion of the Principal Collections allocated to the
Series 2004-2 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2004-2 Enhancement Amount to the Series 2004-2
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.

            (d)   Allocations of Collections after the Occurrence of an Event of
Bankruptcy. After the occurrence of an Event of Bankruptcy with respect to ARAC,
any other Lessee or AGH, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate, prior to 11:00 a.m. (New
York City time) on any

-23-

--------------------------------------------------------------------------------



CONFORMED COPY

Series 2004-2 Deposit Date, all amounts attributable to the AESOP I Operating
Lease Loan Agreement deposited into the Collection Account as set forth below:

          (i)  allocate to the Series 2004-2 Collection Account an amount equal
to the sum of (A) the Series 2004-2 AESOP I Operating Lease Vehicle Percentage
as of the date of the occurrence of such Event of Bankruptcy of the aggregate
amount of Interest Collections made under the AESOP I Operating Lease Loan
Agreement for such day and (B) any amounts received by the Trustee in respect of
the Series 2004-2 Interest Rate Swaps on such day. All such amounts allocated to
the Series 2004-2 Collection Account shall be further allocated to the
Series 2004-2 Accrued Interest Account;

         (ii)  allocate to the Series 2004-2 Collection Account an amount equal
to the Series 2004-2 AESOP I Operating Lease Vehicle Percentage as of the date
of the occurrence of such Event of Bankruptcy of the aggregate amount of
Principal Collections made under the AESOP I Operating Lease Loan Agreement,
which amount shall be used to make principal payments in respect of the Series
Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, ratably, without
preference or priority of any kind, until the Series 2004-2 Invested Amount is
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2004-2 Notes, any amounts payable to the Trustee in
respect of Series 2004-2 Interest Rate Swaps and other amounts available
pursuant to Section 2.3 to pay Series 2004-2 Adjusted Monthly Interest and the
Fixed Rate Payment, if any, on the next succeeding Distribution Date will be
less than the sum of the Series 2004-2 Adjusted Monthly Interest and the Fixed
Rate Payment, if any, for such Distribution Date and (B) the Series 2004-2
Enhancement Amount is greater than zero, then the Administrator shall direct the
Trustee in writing to reallocate a portion of the Principal Collections
allocated to the Series 2004-2 Notes during the Related Month equal to the
lesser of such insufficiency and the Series 2004-2 Enhancement Amount to the
Series 2004-2 Accrued Interest Account to be treated as Interest Collections on
such Distribution Date.

            (e)   Series 2004-2 Excess Collection Account. Amounts allocated to
the Series 2004-2 Excess Collection Account on any Series 2004-2 Deposit Date
will be (w) first, deposited in the Series 2004-2 Reserve Account in an amount
up to the excess, if any, of the Series 2004-2 Required Reserve Account Amount
for such date over the Series 2004-2 Available Reserve Account Amount for such
date, (x) second, used to pay the principal amount of other Series of Notes that
are then in amortization, (y) third, released to AESOP Leasing in an amount
equal to the product of (A) the Loan Agreement's Share with respect to the AESOP
I Operating Lease Loan Agreement as of such date times (B) 100% minus the Loan
Payment Allocation Percentage with respect to the AESOP I Operating Lease Loan
Agreement as of such date times (C) the amount of any remaining funds and
(z) fourth, paid to AFC-II for any use permitted by the Related Documents
including to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for

-24-

--------------------------------------------------------------------------------



CONFORMED COPY

financing thereunder; provided, however, that in the case of clauses (x),
(y) and (z), that no Amortization Event, Series 2004-2 Enhancement Deficiency or
AESOP I Operating Lease Vehicle Deficiency would result therefrom or exist
immediately thereafter. Upon the occurrence of an Amortization Event, funds on
deposit in the Series 2004-2 Excess Collection Account will be withdrawn by the
Trustee, deposited in the Series 2004-2 Collection Account and allocated as
Principal Collections to reduce the Series 2004-2 Invested Amount on the
immediately succeeding Distribution Date.

            (f)    Allocations From Other Series. Amounts allocated to other
Series of Notes that have been reallocated by AFC-II to the Series 2004-2 Notes
(i) during the Series 2004-2 Revolving Period shall be allocated to the
Series 2004-2 Excess Collection Account and applied in accordance with
Section 2.2(e) and (ii) during the Series 2004-2 Controlled Amortization Period
or the Series 2004-2 Rapid Amortization Period shall be allocated to the
Series 2004-2 Collection Account and applied in accordance with Section 2.2(b)
or 2.2(c), as applicable, to make principal payments in respect of the
Series 2004-2 Notes.

            (g)   Past Due Rent Payments. Notwithstanding the foregoing, if in
the case of Section 2.2(a) or (b), after the occurrence of a Series 2004-2 Lease
Payment Deficit, the Lessees shall make payments of Monthly Base Rent or other
amounts payable by the Lessees under the Leases on or prior to the fifth
Business Day after the occurrence of such Series 2004-2 Lease Payment Deficit (a
"Past Due Rent Payment"), the Administrator shall direct the Trustee in writing
pursuant to the Administration Agreement to allocate to the Series 2004-2
Collection Account an amount equal to the Series 2004-2 Invested Percentage as
of the date of the occurrence of such Series 2004-2 Lease Payment Deficit of the
Collections attributable to such Past Due Rent Payment (the "Series 2004-2 Past
Due Rent Payment"). The Administrator shall instruct the Trustee in writing
pursuant to the Administration Agreement to withdraw from the Series 2004-2
Collection Account and apply the Series 2004-2 Past Due Rent Payment in the
following order:

          (i)  if the occurrence of such Series 2004-2 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the
Series 2004-2 Letters of Credit, pay to each Series 2004-2 Letter of Credit
Provider who made such a Lease Deficit Disbursement for application in
accordance with the provisions of the applicable Series 2004-2 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2004-2 Letter of Credit Provider's Lease Deficit Disbursement and
(y) such Series 2004-2 Letter of Credit Provider's Pro Rata Share of the
Series 2004-2 Past Due Rent Payment;

         (ii)  if the occurrence of such Series 2004-2 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2004-2 Cash Collateral
Account, deposit in the Series 2004-2 Cash Collateral Account an amount equal to
the lesser of (x) the amount of the Series 2004-2 Past Due Rent Payment
remaining after any payment pursuant to clause (i) above and (y) the amount
withdrawn from the Series 2004-2 Cash Collateral Account on account of such
Series 2004-2 Lease Payment Deficit;

-25-

--------------------------------------------------------------------------------



CONFORMED COPY

        (iii)  if the occurrence of such Series 2004-2 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2004-2 Reserve Account
pursuant to Section 2.3(d), deposit in the Series 2004-2 Reserve Account an
amount equal to the lesser of (x) the amount of the Series 2004-2 Past Due Rent
Payment remaining after any payments pursuant to clauses (i) and (ii) above and
(y) the excess, if any, of the Series 2004-2 Required Reserve Account Amount
over the Series 2004-2 Available Reserve Account Amount on such day;

        (iv)  allocate to the Series 2004-2 Accrued Interest Account the amount,
if any, by which the Series 2004-2 Lease Interest Payment Deficit, if any,
relating to such Series 2004-2 Lease Payment Deficit exceeds the amount of the
Series 2004-2 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and

         (v)  treat the remaining amount of the Series 2004-2 Past Due Rent
Payment as Principal Collections allocated to the Series 2004-2 Notes in
accordance with Section 2.2(a)(ii) or 2.2(b)(ii), as the case may be.

                        Section 2.3    Payments to Noteholders and Each
Series 2004-2 Interest Rate Swap Counterparty.    On each Determination Date, as
provided below, the Administrator shall instruct the Paying Agent in writing
pursuant to the Administration Agreement to withdraw, and on the following
Distribution Date the Paying Agent, acting in accordance with such instructions,
shall withdraw the amounts required to be withdrawn from the Collection Account
pursuant to Section 2.3(a) below in respect of all funds available from
Series 2004-2 Interest Rate Swap Proceeds and Interest Collections processed
since the preceding Distribution Date and allocated to the holders of the
Series 2004-2 Notes.

                        (a)    Note Interest with respect to the Series 2004-2
Notes and Payments on the Series 2004-2 Interest Rate Swaps.    On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 2.4 from the Series 2004-2 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2004-2 Notes and the Series 2004-2
Interest Rate Swap Proceeds processed from but not including the preceding
Distribution Date through the succeeding Distribution Date in respect of
(w) first, an amount equal to the Series 2004-2 Monthly Interest for the
Series 2004-2 Interest Period ending on the day preceding the related
Distribution Date, (x) second, an amount equal to the Fixed Rate Payment for the
next succeeding Distribution Date, (y) third, an amount equal to the amount of
any unpaid Series 2004-2 Shortfall as of the preceding Distribution Date
(together with any accrued interest on such Series 2004-2 Shortfall) and
(z) fourth, an amount equal to the Surety Provider Fee for such Series 2004-2
Interest Period plus any Surety Provider Reimbursement Amounts then due and
owing. On the following Distribution Date, the Trustee shall withdraw the
amounts described in the first sentence of this Section 2.3(a) from the
Series 2004-2 Accrued Interest Account and deposit such amounts in the
Series 2004-2 Distribution Account.

                        (b)    Lease Payment Deficit Notice.    On or before
10:00 a.m. (New York City time) on each Distribution Date, the Administrator
shall notify the Trustee and the Surety

-26-

--------------------------------------------------------------------------------



CONFORMED COPY

Provider of the amount of any Series 2004-2 Lease Payment Deficit, such
notification to be in the form of Exhibit E to this Supplement (each a "Lease
Payment Deficit Notice").

                        (c)    Draws on Series 2004-2 Letters of Credit For
Series 2004-2 Lease Interest Payment Deficits.    If the Administrator
determines on any Distribution Date that there exists a Series 2004-2 Lease
Interest Payment Deficit, the Administrator shall instruct the Trustee in
writing to draw on the Series 2004-2 Letters of Credit, if any, and, the Trustee
shall, by 12:00 noon (New York City time) on such Distribution Date draw an
amount as set forth in such notice equal to the least of (i) such Series 2004-2
Lease Interest Payment Deficit, (ii) the excess, if any, of the sum of (A) the
sum of the amounts described in clauses (w), (x), (y) and (z) of Section 2.3(a)
above on such Distribution Date and (B) during the Series 2004-2 Rapid
Amortization Period, the Series 2004-2 Trustee's Fees for such Distribution
Date, over the amounts available from the Series 2004-2 Accrued Interest Account
and (iii) the Series 2004-2 Letter of Credit Liquidity Amount on the
Series 2004-2 Letters of Credit by presenting to each Series 2004-2 Letter of
Credit Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2004-2 Distribution Account on such
Distribution Date; provided, however, that if the Series 2004-2 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2004-2 Cash Collateral Account and deposit in the Series 2004-2
Distribution Account an amount equal to the lesser of (x) the Series 2004-2 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2004-2
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2004-2 Letters of
Credit. During the continuance of a Surety Default, no amounts in respect of the
Surety Provider Fee shall be drawn on the Series 2004-2 Letters of Credit.

                        (d)    Withdrawals from Series 2004-2 Reserve
Account.    If the Administrator determines on any Distribution Date that the
amounts available from the Series 2004-2 Accrued Interest Account plus the
amount, if any, to be drawn under the Series 2004-2 Letters of Credit and /or
withdrawn from the Series 2004-2 Cash Collateral Account pursuant to
Section 2.3(c) are insufficient to pay the sum of (A) the sum of the amounts
described in clauses (w), (x), (y) and (z) of Section 2.3(a) above on such
Distribution Date and (B) during the Series 2004-2 Rapid Amortization Period,
the Series 2004-2 Trustee's Fees for such Distribution Date, the Administrator
shall instruct the Trustee in writing to withdraw from the Series 2004-2 Reserve
Account and deposit in the Series 2004-2 Distribution Account on such
Distribution Date an amount equal to the lesser of the Series 2004-2 Available
Reserve Account Amount and such insufficiency. During the continuance of a
Surety Default, no amounts in respect of the Surety Provider Fee shall be
withdrawn from the Series 2004-2 Reserve Account. The Trustee shall withdraw
such amount from the Series 2004-2 Reserve Account and deposit such amount in
the Series 2004-2 Distribution Account.

                        (e)    Surety Bond.    If the Administrator determines
on any Distribution Date that the sum of the amounts available from the
Series 2004-2 Accrued Interest Account plus the amount, if any, to be drawn
under the Series 2004-2 Letters of Credit and/or to be withdrawn from the
Series 2004-2 Cash Collateral Account pursuant to Section 2.3(c) above plus the
amount, if any, to be withdrawn from the Series 2004-2 Reserve Account pursuant
to Section 2.3(d) above is insufficient to pay the Series 2004-2 Adjusted
Monthly Interest for such

-27-

--------------------------------------------------------------------------------



CONFORMED COPY

Distribution Date, the Administrator shall instruct the Trustee in writing to
make a demand on the Surety Bond and, upon receipt of such notice by the Trustee
on or prior to 11:00 a.m. (New York City time) on such Distribution Date, the
Trustee shall, by 12:00 noon (New York City time) on such Distribution Date,
make a demand on the Surety Bond in an amount equal to such insufficiency in
accordance with the terms thereof and shall cause the proceeds thereof to be
deposited in the Series 2004-2 Distribution Account.

                        (f)    Balance.    On or prior to the second Business
Day preceding each Distribution Date, the Administrator shall instruct the
Trustee and the Paying Agent in writing pursuant to the Administration Agreement
to pay the balance (after making the payments required in Section 2.4), if any,
of the amounts available from the Series 2004-2 Accrued Interest Account and the
Series 2004-2 Distribution Account, plus the amount, if any, drawn under the
Series 2004-2 Letters of Credit and/or withdrawn from the Series 2004-2 Cash
Collateral Account pursuant to Section 2.3(c) plus the amount, if any, withdrawn
from the Series 2004-2 Reserve Account pursuant to Section 2.3(d) as follows:

            (i)    on each Distribution Date during the Series 2004-2 Revolving
Period or a Series 2004-2 Controlled Amortization Period, (1) first, to each
Series 2004-2 Interest Rate Swap Counterparty, an amount equal to the portion,
if any, of the Fixed Rate Payment for such Distribution Date due and owing to
such Series 2004-2 Interest Rate Swap Counterparty, (2) second, to the Surety
Provider, in an amount equal to (x) the Surety Provider Fee for the related
Series 2004-2 Interest Period and, without duplication, (y) any Surety Provider
Reimbursement Amounts then due and owing, (3) third, to the Administrator, an
amount equal to the Series 2004-2 Percentage as of the beginning of the
Series 2004-2 Interest Period ending on the day preceding such Distribution Date
of the portion of the Monthly Administration Fee payable by AFC-II (as specified
in clause (iii) of the definition thereof) for such Series 2004-2 Interest
Period, (4) fourth, to the Trustee, an amount equal to the Series 2004-2
Percentage as of the beginning of such Series 2004-2 Interest Period of the fees
owing to the Trustee under the Indenture for such Series 2004-2 Interest Period,
(5) fifth, to pay any Carrying Charges (other than Carrying Charges provided for
above) to the Persons to whom such amounts are owed, an amount equal to the
Series 2004-2 Percentage as of the beginning of such Series 2004-2 Interest
Period of such Carrying Charges (other than Carrying Charges provided for above)
for such Series 2004-2 Interest Period, (6) sixth, to each Series 2004-2
Interest Rate Swap Counterparty, any amounts due and owing under the applicable
Series 2004-2 Interest Rate Swap (other than any amount included in the Fixed
Rate Payment) and (7) seventh, the balance, if any ("Excess Collections"), shall
be withdrawn by the Paying Agent from the Series 2004-2 Collection Account and
deposited in the Series 2004-2 Excess Collection Account; and

            (ii)   on each Distribution Date during the Series 2004-2 Rapid
Amortization Period, (1) first, to each Series 2004-2 Interest Rate Swap
Counterparty, an amount equal to the portion, if any, of the Fixed Rate Payment
for such Distribution Date due and owing to such Series 2004-2 Interest Rate
Swap Counterparty, (2) second, to the Surety Provider, in an amount equal to
(x) the Surety Provider Fee for the related Series 2004-2 Interest Period and,
without duplication, (y) any Surety Provider Reimbursement Amounts then due and
owing, (3) third, to the Trustee, an amount equal to the Series

-28-

--------------------------------------------------------------------------------



CONFORMED COPY

2004-2 Percentage as of the beginning of the Series 2004-2 Interest Period
ending on the day preceding such Distribution Date of the fees owing to the
Trustee under the Indenture for such Series 2004-2 Interest Period, (4) fourth,
to the Administrator, an amount equal to the Series 2004-2 Percentage as of the
beginning of such Series 2004-2 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by AFC-II for such Series 2004-2 Interest Period, (5) fifth, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2004-2 Percentage
as of the beginning of such Series 2004-2 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2004-2
Interest Period, (6) sixth, so long as the Series 2004-2 Invested Amount is
greater than the Monthly Total Principal Allocations for the Related Month, an
amount equal to the excess of the Series 2004-2 Invested Amount over the Monthly
Total Principal Allocations for the Related Month shall be treated as Principal
Collections and (7) seventh, to each Series 2004-2 Interest Rate Swap
Counterparty, any amounts due and owing under the applicable Series 2004-2
Interest Rate Swap (other than any amount included in the Fixed Rate Payment).

                        (g)    Shortfalls.    If the amounts described in
Section 2.3 are insufficient to pay the Series 2004-2 Monthly Interest on any
Distribution Date, payments of interest to the Series 2004-2 Noteholders will be
reduced on a pro rata basis by the amount of such deficiency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the "Series 2004-2 Shortfall." Interest shall accrue on the portion of the
Series 2004-2 Shortfall allocable to the Class A-1 Notes at the Class A-1 Note
Rate, on the portion of the Series 2004-2 Shortfall allocable to the Class A-2
Notes at the Class A-2 Note Rate and on the portion of the Series 2004-2
Shortfall allocable to the Class A-3 Notes at the Class A-3 Note Rate.

                        (h)    Listing Information Requirement.    From the time
of the Administrator's written notice to the Trustee that the Class A-2 Notes
and/or the Class A-3 Notes are listed on the Luxembourg Stock Exchange until the
Administrator shall give the Trustee written notice that the Class A-2 Notes
and/or Class A-3 Notes are not listed on the Luxembourg Stock Exchange, the
Trustee shall, or shall instruct the Paying Agent to, cause the Class A-2 Note
Rate and/or the Class A-3 Note Rate, as applicable, for the next succeeding
Series 2004-2 Interest Period, the number of days in such Series 2004-2 Interest
Period, the Distribution Date for such Series 2004-2 Interest Period and the
amount of interest payable on the Class A-2 Notes and/or the Class A-3 Notes, as
applicable, on such Distribution Date to be (A) communicated to DTC, Euroclear,
Clearstream, the Paying Agent in Luxembourg and the Luxembourg Stock Exchange no
later than 11:00 a.m. (London time) on the Business Day immediately following
each LIBOR Determination Date and (B) published in the Authorized Newspaper as
soon as possible after its determination.

                        Section 2.4    Payment of Note Interest.    On each
Distribution Date, subject to Section 9.8 of the Base Indenture, the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Series 2004-2 Noteholders from the Series 2004-2 Distribution Account the amount
due to the Series 2004-2 Noteholders deposited in the Series 2004-2 Distribution
Account pursuant to Section 2.3.

-29-

--------------------------------------------------------------------------------



CONFORMED COPY

                        Section 2.5    Payment of Note
Principal.    (a)    Monthly Payments During Controlled Amortization Period or
Rapid Amortization Period.    Commencing on the second Determination Date during
the Three-Year Notes Controlled Amortization Period or the Class A-3 Controlled
Amortization Period, as the case may be, or the first Determination Date after
the commencement of the Series 2004-2 Rapid Amortization Period, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement and in accordance with this Section 2.5
as to (i) the amount allocated to the Series 2004-2 Notes during the Related
Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the case may be,
(ii) any amounts to be drawn on the Series 2004-2 Demand Notes and/or on the
Series 2004-2 Letters of Credit (or withdrawn from the Series 2004-2 Cash
Collateral Account), (iii) any amounts to be withdrawn from the Series 2004-2
Reserve Account and deposited into the Series 2004-2 Distribution Account and
(iv) the amount of any demand on the Surety Bond in accordance with the terms
thereof. On the Distribution Date following each such Determination Date, the
Trustee shall withdraw the amount allocated to the Series 2004-2 Notes during
the Related Month pursuant to Section 2.2(b)(ii), (c)(ii) or (d)(ii), as the
case may be, from the Series 2004-2 Collection Account and deposit such amount
in the Series 2004-2 Distribution Account, to be paid to the holders of the
Series 2004-2 Notes.

                        (b)    Principal Draws on Series 2004-2 Letters of
Credit.    If the Administrator determines on any Distribution Date during the
Series 2004-2 Rapid Amortization Period that there exists a Series 2004-2 Lease
Principal Payment Deficit, the Administrator shall instruct the Trustee in
writing to draw on the Series 2004-2 Letters of Credit, if any, as provided
below; provided, however, that the Administrator shall not instruct the Trustee
to draw on the Series 2004-2 Letters of Credit in respect of a Series 2004-2
Lease Principal Payment Deficit on or after the date of the filing by any of the
Lessees of a petition for relief under Chapter 11 of the Bankruptcy Code unless
and until the date on which each of the Lessees shall have resumed making all
payments of the portion of Monthly Base Rent relating to Loan Interest required
to be made under the AESOP I Operating Lease. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2004-2 Lease Principal
Payment Deficit on or prior to 11:00 a.m. (New York City time) on a Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date draw an amount as set forth in such notice equal to the lesser of (i) such
Series 2004-2 Lease Principal Payment Deficit and (ii) the Series 2004-2 Letter
of Credit Liquidity Amount on the Series 2004-2 Letters of Credit by presenting
to each Series 2004-2 Letter of Credit Provider a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2004-2 Distribution Account on such
Distribution Date; provided, however, that if the Series 2004-2 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2004-2 Cash Collateral Account and deposit in the Series 2004-2
Distribution Account an amount equal to the lesser of (x) the Series 2004-2 Cash
Collateral Percentage on such Distribution Date of the Series 2004-2 Lease
Principal Payment Deficit and (y) the Series 2004-2 Available Cash Collateral
Account Amount on such Distribution Date and draw an amount equal to the
remainder of such amount on the Series 2004-2 Letters of Credit.

                        (c)    Final Distribution Date.    The entire Class A-1
Invested Amount and the entire Class A-2 Invested Amount shall be due and
payable on the Three-Year Notes Final Distribution Date, and the entire
Class A-3 Invested Amount shall be due and payable on the Class A-3 Final
Distribution Date. In connection therewith:

-30-

--------------------------------------------------------------------------------



CONFORMED COPY

            (i)    Demand Note Draw.    If the amount to be deposited in the
Series 2004-2 Distribution Account in accordance with Section 2.5(a) together
with any amounts to be deposited therein in accordance with Section 2.5(b)
allocable to the Class A-1 Notes and the Class A-2 Notes on the Three-Year Notes
Final Distribution Date, or the Class A-3 Notes on the Class A-3 Final
Distribution Date, as the case may be, is less than the sum of the Class A-1
Invested Amount and the Class A-2 Invested Amount, or the Class A-3 Invested
Amount, as the case may be, and there are any Series 2004-2 Letters of Credit on
such date, then, prior to 10:00 a.m. (New York City time) on the second Business
Day prior to such Series 2004-2 Final Distribution Date, the Administrator shall
instruct the Trustee in writing (with a copy to the Surety Provider) to make a
demand (a "Demand Notice") substantially in the form attached hereto as
Exhibit F on the Demand Note Issuers for payment under the Series 2004-2 Demand
Notes in an amount equal to the lesser of (i) such insufficiency and (ii) the
Series 2004-2 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Series 2004-2
Final Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2004-2 Demand Notes to be deposited into the Series 2004-2
Distribution Account.

            (ii)   Letter of Credit Draw.    In the event that either (x) on or
prior to 10:00 a.m. (New York City time) on the Business Day immediately
preceding any Distribution Date next succeeding any date on which a Demand
Notice has been transmitted by the Trustee to the Demand Note Issuers pursuant
to clause (i) of this Section 2.5(c), any Demand Note Issuer shall have failed
to pay to the Trustee or deposit into the Series 2004-2 Distribution Account the
amount specified in such Demand Notice in whole or in part or (y) due to the
occurrence of an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to one or more of the Demand Note Issuers, the
Trustee shall not have delivered such Demand Notice to any Demand Note Issuer on
the second Business Day preceding such Series 2004-2 Final Distribution Date,
then, in the case of (x) or (y) the Trustee shall draw on the Series 2004-2
Letters of Credit by 12:00 noon (New York City time) on such Business Day an
amount equal to the lesser of (a) the amount that the Demand Note Issuers failed
to pay under the Series 2004-2 Demand Notes (or, the amount that the Trustee
failed to demand for payment thereunder) and (b) the Series 2004-2 Letter of
Credit Amount on such Business Day by presenting to each Series 2004-2 Letter of
Credit Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the
Series 2004-2 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2004-2 Cash Collateral Account and
deposit in the Series 2004-2 Distribution Account an amount equal to the lesser
of (x) the Series 2004-2 Cash Collateral Percentage on such Business Day of the
amount that the Demand Note Issuers failed to pay under the Series 2004-2 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
and (y) the Series 2004-2 Available

-31-

--------------------------------------------------------------------------------



CONFORMED COPY

Cash Collateral Account Amount on such Business Day and draw an amount equal to
the remainder of the amount that the Demand Note Issuers failed to pay under the
Series 2004-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2004-2 Letters of Credit. The Trustee shall
deposit, or cause the deposit of, the proceeds of any draw on the Series 2004-2
Letters of Credit and the proceeds of any withdrawal from the Series 2004-2 Cash
Collateral Account to be deposited in the Series 2004-2 Distribution Account.

            (iii)  Reserve Account Withdrawal.    If, after giving effect to the
deposit into the Series 2004-2 Distribution Account of the amount to be
deposited in accordance with Section 2.5(a) and the amounts described in clauses
(i) and (ii) of this Section 2.5(c), the amount to be deposited in the
Series 2004-2 Distribution Account with respect to a Series 2004-2 Final
Distribution Date is or will be less than the sum of the Class A-1 Invested
Amount and the Class A-2 Invested Amount, or the Class A-3 Invested Amount, as
the case may be, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to such Series 2004-2 Final Distribution Date, the
Administrator shall instruct the Trustee in writing to withdraw from the
Series 2004-2 Reserve Account, an amount equal to the lesser of the
Series 2004-2 Available Reserve Account Amount and such remaining insufficiency
and deposit it in the Series 2004-2 Distribution Account on such Series 2004-2
Final Distribution Date.

            (iv)  Demand on Surety Bond.    If after giving effect to the
deposit into the Series 2004-2 Distribution Account of the amount to be
deposited in accordance with Section 2.5(a) and all other amounts described in
clauses (i), (ii) and (iii) of this Section 2.5(c), the amount to be deposited
in the Series 2004-2 Distribution Account with respect to such Series 2004-2
Final Distribution Date is or will be less than the sum of the Class A-1
Outstanding Principal Amount and the Class A-2 Outstanding Principal Amount, or
the Class A-3 Outstanding Principal Amount, as the case may be, then the Trustee
shall make a demand on the Surety Bond by 12:00 noon (New York City time) on the
second Business Day preceding such Distribution Date in an amount equal to such
insufficiency in accordance with the terms thereof and shall cause the proceeds
thereof to be deposited in the Series 2004-2 Distribution Account.

                        (d)    Principal Deficit Amount.    On each Distribution
Date, other than the Three-Year Notes Final Distribution Date and the Class A-3
Final Distribution Date, on which the Principal Deficit Amount is greater than
zero, amounts shall be transferred to the Series 2004-2 Distribution Account as
follows:

            (i)    Demand Note Draw.    If on any Determination Date, the
Administrator determines that the Principal Deficit Amount with respect to the
next succeeding Distribution Date will be greater than zero and there are any
Series 2004-2 Letters of Credit on such date, prior to 10:00 a.m. (New York City
time) on the second Business Day prior to such Distribution Date, the
Administrator shall instruct the Trustee in writing (with a copy to the Surety
Provider) to deliver a Demand Notice to the Demand Note Issuers demanding
payment of an amount equal to the lesser of (A) the Principal Deficit Amount and
(B) the Series 2004-2 Letter of Credit Amount. The Trustee shall, prior to 12:00
noon (New York City time) on the second Business Day preceding such

-32-

--------------------------------------------------------------------------------



CONFORMED COPY

Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2004-2 Demand Note to be deposited into the Series 2004-2
Distribution Account.

            (ii)   Letter of Credit Draw.    In the event that either (x) on or
prior to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2004-2 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to any Demand Note Issuer, the Trustee shall not have delivered
such Demand Notice to any Demand Note Issuer on the second Business Day
preceding such Distribution Date, then, in the case of (x) or (y) the Trustee
shall on such Business Day draw on the Series 2004-2 Letters of Credit an amount
equal to the lesser of (i) Series 2004-2 Letter of Credit Amount and (ii) the
aggregate amount that the Demand Note Issuers failed to pay under the
Series 2004-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) by presenting to each Series 2004-2 Letter of Credit
Provider (with a copy to the Surety Provider) a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the
Series 2004-2 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2004-2 Cash Collateral Account and
deposit in the Series 2004-2 Distribution Account an amount equal to the lesser
of (x) the Series 2004-2 Cash Collateral Percentage on such Business Day of the
aggregate amount that the Demand Note Issuers failed to pay under the
Series 2004-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2004-2 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
aggregate amount that the Demand Note Issuers failed to pay under the
Series 2004-2 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2004-2 Letters of Credit. The Trustee shall
deposit into, or cause the deposit of, the proceeds of any draw on the
Series 2004-2 Letters of Credit and the proceeds of any withdrawal from the
Series 2004-2 Cash Collateral Account to be deposited in the Series 2004-2
Distribution Account.

            (iii)  Reserve Account Withdrawal.    If the Series 2004-2 Letter of
Credit Amount will be less than the Principal Deficit Amount on any Distribution
Date, then, prior to 12:00 noon (New York City time) on the second Business Day
prior to such Distribution Date, the Administrator shall instruct the Trustee in
writing to withdraw from the Series 2004-2 Reserve Account, an amount equal to
the lesser of (x) the Series 2004-2 Available Reserve Account Amount and (y) the
amount by which the Principal Deficit Amount exceeds the amounts to be deposited
in the Series 2004-2 Distribution Account in accordance with clauses (i) and
(ii) of this Section 2.5(d) and deposit it in the Series 2004-2 Distribution
Account on such Distribution Date.

-33-

--------------------------------------------------------------------------------



CONFORMED COPY

                (iv)    Demand on Surety Bond. If the sum of the Series 2004-2
Letter of Credit Amount and the Series 2004-2 Available Reserve Account Amount
will be less than the Principal Deficit Amount on any Distribution Date, then
the Trustee shall make a demand on the Surety Bond by 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date in an amount
equal to the Insured Principal Deficit Amount and shall cause the proceeds
thereof to be deposited in the Series 2004-2 Distribution Account.

                        (e)    Distribution.    On each Distribution Date
occurring on or after the date a withdrawal is made from the Series 2004-2
Collection Account pursuant to Section 2.5(a) or amounts are deposited in the
Series 2004-2 Distribution Account pursuant to Section 2.5(b), (c) or (d) the
Paying Agent shall, in accordance with Section 6.1 of the Base Indenture, pay
pro rata to each Class A-1 Noteholder, Class A-2 Noteholder or Class A-3
Noteholder, as applicable, from the Series 2004-2 Distribution Account the
amount deposited therein pursuant to Section 2.5(a), (b), (c) or (d), to the
extent necessary to pay the sum of the Class A-1 Controlled Amortization Amount
and the Class A-2 Controlled Amortization Amount during the Three-Year Notes
Controlled Amortization Period or the Class A-3 Controlled Amortization Amount
during the Class A-3 Controlled Amortization Period, as the case may be, or to
the extent necessary to pay the Class-A-1 Invested Amount, the Class A-2
Invested Amount and the Class A-3 Invested Amount during the Series 2004-2 Rapid
Amortization Period.

                        Section 2.6    Administrator's Failure to Instruct the
Trustee to Make a Deposit or Payment.    If the Administrator fails to give
notice or instructions to make any payment from or deposit into the Collection
Account required to be given by the Administrator, at the time specified in the
Administration Agreement or any other Related Document (including applicable
grace periods), the Trustee shall make such payment or deposit into or from the
Collection Account without such notice or instruction from the Administrator,
provided that the Administrator, upon request of the Trustee, promptly provides
the Trustee with all information necessary to allow the Trustee to make such a
payment or deposit. When any payment or deposit hereunder or under any other
Related Document is required to be made by the Trustee or the Paying Agent at or
prior to a specified time, the Administrator shall deliver any applicable
written instructions with respect thereto reasonably in advance of such
specified time.

                        Section 2.7    Series-2004-2 Reserve
Account.    (a)    Establishment of Series 2004-2 Reserve Account. AFC-II shall
establish and maintain in the name of the Series 2004-2 Agent for the benefit of
the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider, or cause to be established and maintained,
an account (the "Series 2004-2 Reserve Account"), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider. The Series 2004-2 Reserve Account shall be maintained
(i) with a Qualified Institution, or (ii) as a segregated trust account with the
corporate trust department of a depository institution or trust company having
corporate trust powers and acting as trustee for funds deposited in the
Series 2004-2 Reserve Account; provided that, if at any time such Qualified
Institution is no longer a Qualified Institution or the credit rating of any
securities issued by such depositary institution or trust company shall be
reduced to below "BBB-" by Standard & Poor's or "Baa2" by Moody's, then AFC-II
shall, within 30 days of such reduction, establish a new Series 2004-2 Reserve
Account with a new Qualified

-34-

--------------------------------------------------------------------------------



CONFORMED COPY

Institution. If the Series 2004-2 Reserve Account is not maintained in
accordance with the previous sentence, AFC-II shall establish a new
Series 2004-2 Reserve Account, within ten (10) Business Days after obtaining
knowledge of such fact, which complies with such sentence, and shall instruct
the Series 2004-2 Agent in writing to transfer all cash and investments from the
non-qualifying Series 2004-2 Reserve Account into the new Series 2004-2 Reserve
Account. Initially, the Series 2004-2 Reserve Account will be established with
The Bank of New York.

                        (b)    Administration of the Series 2004-2 Reserve
Account.    The Administrator may instruct the institution maintaining the
Series 2004-2 Reserve Account to invest funds on deposit in the Series 2004-2
Reserve Account from time to time in Permitted Investments; provided, however,
that any such investment shall mature not later than the Business Day prior to
the Distribution Date following the date on which such funds were received,
unless any Permitted Investment held in the Series 2004-2 Reserve Account is
held with the Paying Agent, then such investment may mature on such Distribution
Date and such funds shall be available for withdrawal on or prior to such
Distribution Date. All such Permitted Investments will be credited to the
Series 2004-2 Reserve Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the direction and expense of AFC-II, take such action as is
required to maintain the Trustee's security interest in the Permitted
Investments credited to the Series 2004-2 Reserve Account. AFC-II shall not
direct the Trustee to dispose of (or permit the disposal of) any Permitted
Investments prior to the maturity thereof to the extent such disposal would
result in a loss of the purchase price of such Permitted Investments. In the
absence of written investment instructions hereunder, funds on deposit in the
Series 2004-2 Reserve Account shall remain uninvested.

                        (c)    Earnings from Series 2004-2 Reserve
Account.    All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 2004-2 Reserve Account shall be deemed to
be on deposit therein and available for distribution.

                        (d)    Series 2004-2 Reserve Account Constitutes
Additional Collateral for Series 2004-2 Notes.    In order to secure and provide
for the repayment and payment of the AFC-II Obligations with respect to the
Series 2004-2 Notes, AFC-II hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Series 2004-2 Agent, for the
benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider, all of AFC-II's right, title and interest
in and to the following (whether now or hereafter existing or acquired): (i) the
Series 2004-2 Reserve Account, including any security entitlement thereto;
(ii) all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-2
Reserve Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the
Series 2004-2 Reserve Account, whether constituting securities, instruments,
general intangibles, investment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2004-2 Reserve Account, the

-35-

--------------------------------------------------------------------------------



CONFORMED COPY

funds on deposit therein from time to time or the investments made with such
funds; and (vi) all proceeds of any and all of the foregoing, including, without
limitation, cash (the items in the foregoing clauses (i) through (vi) are
referred to, collectively, as the "Series 2004-2 Reserve Account Collateral").
The Series 2004-2 Agent shall possess all right, title and interest in and to
all funds on deposit from time to time in the Series 2004-2 Reserve Account and
in all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2004-2 Reserve Account. The
Series 2004-2 Reserve Account Collateral shall be under the sole dominion and
control of the Series 2004-2 Agent for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2004-2 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2004-2 Reserve Account; (ii) that each item of property
(whether investment property, financial asset, security, instrument or cash)
credited to the Series 2004-2 Reserve Account shall be treated as a financial
asset (as defined in Section 8-102(a)(9) of the New York UCC) and (iii) to
comply with any entitlement order (as defined in Section 8-102(a)(8) of the New
York UCC) issued by the Trustee.

                        (e)    Series 2004-2 Reserve Account Surplus.    In the
event that the Series 2004-2 Reserve Account Surplus on any Distribution Date,
after giving effect to all withdrawals from the Series 2004-2 Reserve Account,
is greater than zero, if no Series 2004-2 Enhancement Deficiency or AESOP I
Operating Lease Vehicle Deficiency would result therefrom or exist thereafter,
the Trustee, acting in accordance with the written instructions of the
Administrator (with a copy of such written instructions to be provided by the
Administrator to the Surety Provider) pursuant to the Administration Agreement,
shall withdraw from the Series 2004-2 Reserve Account an amount equal to the
Series 2004-2 Reserve Account Surplus and shall pay such amount to AFC-II.

                        (f)    Termination of Series 2004-2 Reserve
Account.    Upon the termination of the Indenture pursuant to Section 11.1 of
the Base Indenture, the Trustee, acting in accordance with the written
instructions of the Administrator, after the prior payment of all amounts owing
to the Series 2004-2 Noteholders and to the Surety Provider and payable from the
Series 2004-2 Reserve Account as provided herein, shall withdraw from the
Series 2004-2 Reserve Account all amounts on deposit therein for payment to
AFC-II.

                        Section 2.8    Series 2004-2 Letters of Credit and
Series 2004-2 Cash Collateral Account.    (a)    Series 2004-2 Letters of Credit
and Series 2004-2 Cash Collateral Account Constitute Additional Collateral for
Series 2004-2 Notes. In order to secure and provide for the repayment and
payment of the AFC-II Obligations with respect to the Series 2004-2 Notes,
AFC-II hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, all of AFC-II's right, title and interest in and to the following
(whether now or hereafter existing or acquired): (i) each Series 2004-2 Letter
of Credit; (ii) the Series 2004-2 Cash Collateral Account, including any
security entitlement thereto; (iii) all funds on deposit in the Series 2004-2
Cash Collateral Account from time to time; (iv) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-2
Cash Collateral Account or the funds on deposit therein from time to time;
(v) all investments made at any time and from time to time with monies in the
Series 2004-2 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment

-36-

--------------------------------------------------------------------------------



CONFORMED COPY

property, financial assets or other property; (vi) all interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2004-2 Cash
Collateral Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vii) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (ii) through (vii) are referred to, collectively, as the "Series 2004-2
Cash Collateral Account Collateral"). The Trustee shall, for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider, maintain possession of the Series 2004-2 Letter of
Credit, possess all right, title and interest in all funds on deposit from time
to time in the Series 2004-2 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2004-2 Cash Collateral Account. The Series 2004-2 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest
Rate Swap Counterparty and the Surety Provider. The Series 2004-2 Agent hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-2 Cash
Collateral Account; (ii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the
Series 2004-2 Cash Collateral Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.

                        (b)    Series 2004-2 Letter of Credit Expiration
Date.    If prior to the date which is ten (10) days prior to the then-scheduled
Series 2004-2 Letter of Credit Expiration Date with respect to any
Series 2004-102 Letter of Credit, excluding the amount available to be drawn
under such Series 2004-2 Letter of Credit but taking into account each
substitute Series 2004-2 Letter of Credit which has been obtained from a
Series 2004-2 Eligible Letter of Credit Provider and is in full force and effect
on such date, the Series 2004-2 Enhancement Amount would be equal to or more
than the Series 2004-2 Required Enhancement Amount and the Series 2004-2
Liquidity Amount would be equal to or greater than the Series 2004-2 Required
Liquidity Amount, then the Administrator shall notify the Trustee and the Surety
Provider (with the Surety Provider to be provided supporting calculations in
reasonable detail) in writing no later than two (2) Business Days prior to such
Series 2004-2 Letter of Credit Expiration Date of such determination. If prior
to the date which is ten (10) days prior to the then-scheduled Series 2004-2
Letter of Credit Expiration Date with respect to any Series 2004-2 Letter of
Credit, excluding the amount available to be drawn under such Series 2004-2
Letter of Credit but taking into account a substitute Series 2004-2 Letter of
Credit which has been obtained from a Series 2004-2 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2004-2
Enhancement Amount would be less than the Series 2004-2 Required Enhancement
Amount or the Series 2004-2 Liquidity Amount would be less than the
Series 2004-2 Required Liquidity Amount, then the Administrator shall notify the
Trustee and the Surety Provider (with the Surety Provider to be provided
supporting calculations in reasonable detail) in writing no later than two
(2) Business Days prior to such Series 2004-2 Letter of Credit Expiration Date
of (x) the greater of (A) the excess, if any, of the Series 2004-2 Required
Enhancement Amount over the Series 2004-2 Enhancement Amount, excluding the
available amount under such expiring Series 2004-2 Letter of Credit but taking
into account any substitute Series 2004-2 Letter of Credit which has been
obtained from a Series 2004-2 Eligible Letter of Credit Provider and is in full
force and effect, on such date, and (B) the excess, if any, of the Series 2004-2
Required Liquidity Amount

-37-

--------------------------------------------------------------------------------



CONFORMED COPY

over the Series 2004-2 Liquidity Amount, excluding the available amount under
such expiring Series 2004-2 Letter of Credit but taking into account any
substitute Series 2004-2 Letter of Credit which has been obtained from a
Series 2004-2 Eligible Letter of Credit Provider and is in full force and
effect, on such date, and (y) the amount available to be drawn on such expiring
Series 2004-2 Letter of Credit on such date. Upon receipt of such notice by the
Trustee on or prior to 10:00 a.m. (New York City time) on any Business Day, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day (or, in
the case of any notice given to the Trustee after 10:00 a.m. (New York City
time), by 12:00 noon (New York City time) on the next following Business Day),
draw the lesser of the amounts set forth in clauses (x) and (y) above on such
expiring Series 2004-2 Letter of Credit by presenting a draft (with a copy to
the Surety Provider) accompanied by a Certificate of Termination Demand and
shall cause the Termination Disbursement to be deposited in the Series 2004-2
Cash Collateral Account.

                        If the Trustee does not receive the notice from the
Administrator described in the first paragraph of this Section 2.8(b) on or
prior to the date that is two (2) Business Days prior to each Series 2004-2
Letter of Credit Expiration Date, the Trustee shall, by 12:00 noon (New York
City time) on such Business Day draw the full amount of such Series 2004-2
Letter of Credit by presenting a draft accompanied by a Certificate of
Termination Demand and shall cause the Termination Disbursement to be deposited
in the Series 2004-2 Cash Collateral Account.

                        (c)    Series 2004-2 Letter of Credit Providers.    The
Administrator shall notify the Trustee and the Surety Provider in writing within
one (1) Business Day of becoming aware that (i) the long-term senior unsecured
debt credit rating of any Series 2004-2 Letter of Credit Provider has fallen
below "A+" as determined by Standard & Poor's or "Al" as determined by Moody's
or (ii) the short-term senior unsecured debt credit rating of any Series 2004-2
Letter of Credit Provider has fallen below "A-1" as determined by Standard &
Poor's or "P-1" as determined by Moody's. At such time the Administrator shall
also notify the Trustee of (i) the greater of (A) the excess, if any, of the
Series 2004-2 Required Enhancement Amount over the Series 2004-2 Enhancement
Amount, excluding the available amount under the Series 2004-2 Letter of Credit
issued by such Series 2004-2 Letter of Credit Provider, on such date, and
(B) the excess, if any, of the Series 2004-2 Required Liquidity Amount over the
Series 2004-2 Liquidity Amount, excluding the available amount under such
Series 2004-2 Letter of Credit, on such date, and (ii) the amount available to
be drawn on such Series 2004-2 Letter of Credit on such date. Upon receipt of
such notice by the Trustee on or prior to 10:00 a.m. (New York City time) on any
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw on such Series 2004-2 Letter of Credit in an
amount equal to the lesser of the amounts in clause (i) and clause (ii) of the
immediately preceding sentence on such Business Day by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-2 Cash Collateral
Account.

                        (d)    Termination Date Demands on the Series 2004-2
Letters of Credit.    Prior to 10:00 a.m. (New York City time) on the Business
Day immediately succeeding the Series 2004-2 Letter of Credit Termination Date,
the Administrator shall determine the Series 2004-2 Demand Note Payment Amount,
if any, as of the Series 2004-2 Letter of Credit Termination Date and, if the
Series 2004-2 Demand Note Payment Amount is greater than zero, instruct the

-38-

--------------------------------------------------------------------------------



CONFORMED COPY

Trustee in writing to draw on the Series 2004-2 Letters of Credit. Upon receipt
of any such notice by the Trustee on or prior to 11:00 a.m. (New York City time)
on a Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the Series 2004-2 Demand
Note Payment Amount and (ii) the Series 2004-2 Letter of Credit Liquidity Amount
on the Series 2004-2 Letters of Credit by presenting to each Series 2004-2
Letter of Credit Provider (with a copy to the Surety Provider) a draft
accompanied by a Certificate of Termination Date Demand and shall cause the
Termination Date Disbursement to be deposited in the Series 2004-2 Cash
Collateral Account; provided, however, that if the Series 2004-2 Cash Collateral
Account has been established and funded, the Trustee shall draw an amount equal
to the product of (a) 100% minus the Series 2004-2 Cash Collateral Percentage
and (b) the lesser of the amounts referred to in clause (i) and (ii) on such
Business Day on the Series 2004-2 Letters of Credit as calculated by the
Administrator and provided in writing to the Trustee and the Surety Provider.

                        (e)    Draws on the Series 2004-2 Letters of
Credit.    If there is more than one Series 2004-2 Letter of Credit on the date
of any draw on the Series 2004-2 Letters of Credit pursuant to the terms of this
Supplement, the Administrator shall instruct the Trustee, in writing, to draw on
each Series 2004-2 Letter of Credit in an amount equal to the Pro Rata Share of
the Series 2004-2 Letter of Credit Provider issuing such Series 2004-2 Letter of
Credit of the amount of such draw on the Series 2004-2 Letters of Credit.

                        (f)    Establishment of Series 2004-2 Cash Collateral
Account.    On or prior to the date of any drawing under a Series 2004-2 Letter
of Credit pursuant to Section 2.8(b), (c) or (d) above, AFC-II shall establish
and maintain in the name of the Trustee for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, or cause to be established and maintained, an account (the
"Series 2004-2 Cash Collateral Account"), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider. The Series 2004-2 Cash Collateral Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2004-2 Cash Collateral Account; provided, however, that if at any
time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depository institution or trust
company shall be reduced to below "BBB-" by Standard & Poor's or "Baa3" by
Moody's, then AFC-II shall, within 30 days of such reduction, establish a new
Series 2004-2 Cash Collateral Account with a new Qualified Institution or a new
segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2004-2 Cash Collateral Account. If a new
Series 2004-2 Cash Collateral Account is established, AFC-II shall instruct the
Trustee in writing to transfer all cash and investments from the non-qualifying
Series 2004-2 Cash Collateral Account into the new Series 2004-2 Cash Collateral
Account.

                        (g)    Administration of the Series 2004-2 Cash
Collateral Account.    AFC-II may instruct (by standing instructions or
otherwise) the institution maintaining the Series 2004-2 Cash Collateral Account
to invest funds on deposit in the Series 2004-2 Cash Collateral Account from
time to time in Permitted Investments; provided, however, that any such
investment shall

-39-

--------------------------------------------------------------------------------



CONFORMED COPY

mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2004-2 Cash Collateral Account is held with the Paying Agent, in
which case such investment may mature on such Distribution Date so long as such
funds shall be available for withdrawal on or prior to such Distribution Date.
All such Permitted Investments will be credited to the Series 2004-2 Cash
Collateral Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of AFC-II, take such action as is required to
maintain the Trustee's security interest in the Permitted Investments credited
to the Series 2004-2 Cash Collateral Account. AFC-II shall not direct the
Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2004-2 Cash
Collateral Account shall remain uninvested.

                        (h)    Earnings from Series 2004-2 Cash Collateral
Account.    All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 2004-2 Cash Collateral Account shall be
deemed to be on deposit therein and available for distribution.

                        (i)    Series 2004-2 Cash Collateral Account
Surplus.    In the event that the Series 2004-2 Cash Collateral Account Surplus
on any Distribution Date (or, after the Series 2004-2 Letter of Credit
Termination Date, on any date) is greater than zero, the Trustee, acting in
accordance with the written instructions (a copy of which shall be provided by
the Administrator to the Surety Provider) of the Administrator, shall withdraw
from the Series 2004-2 Cash Collateral Account an amount equal to the
Series 2004-2 Cash Collateral Account Surplus and shall pay such amount: first,
to the Series 2004-2 Letter of Credit Providers to the extent of any
unreimbursed drawings under the related Series 2004-2 Reimbursement Agreement,
for application in accordance with the provisions of the related Series 2004-2
Reimbursement Agreement, and, second, to AFC-II any remaining amount.

                        (j)    Post-Series 2004-2 Letter of Credit Termination
Date Withdrawals from the Series 2004-2 Cash Collateral Account.    If the
Surety Provider notifies the Trustee in writing that the Surety Provider shall
have paid a Preference Amount (as defined in the Surety Bond) under the Surety
Bond, subject to the satisfaction of the conditions set forth in the next
succeeding sentence, the Trustee shall withdraw from the Series 2004-2 Cash
Collateral Account and pay to the Surety Provider an amount equal to the lesser
of (i) the Series 2004-2 Available Cash Collateral Account Amount on such date
and (ii) such Preference Amount. Prior to any withdrawal from the Series 2004-2
Cash Collateral Account pursuant to this Section 2.8(j), the Trustee shall have
received a certified copy of the order requiring the return of such Preference
Amount.

                        (k)    Termination of Series 2004-2 Cash Collateral
Account.    Upon the termination of this Supplement in accordance with its
terms, the Trustee, acting in accordance with the

-40-

--------------------------------------------------------------------------------



CONFORMED COPY

written instructions of the Administrator, after the prior payment of all
amounts owing to the Series 2004-2 Noteholders and to the Surety Provider and
payable from the Series 2004-2 Cash Collateral Account as provided herein, shall
withdraw from the Series 2004-2 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 2.8(i) above) and shall
pay such amounts: first, to the Series 2004-2 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-2
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-2 Reimbursement Agreement, and, second, to AFC-II any
remaining amount.

                        Section 2.9    Series 2004-2 Distribution
Account.    (a)    Establishment of Series 2004-2 Distribution Account.    The
Trustee shall establish and maintain in the name of the Series 2004-2 Agent for
the benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate
Swap Counterparty and the Surety Provider, or cause to be established and
maintained, an account (the "Series 2004-2 Distribution Account"), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider. The Series 2004-2 Distribution Account
shall be maintained (i) with a Qualified Institution, or (ii) as a segregated
trust account with the corporate trust department of a depository institution or
trust company having corporate trust powers and acting as trustee for funds
deposited in the Series 2004-2 Distribution Account; provided, however, that if
at any time such Qualified Institution is no longer a Qualified Institution or
the credit rating of any securities issued by such depositary institution or
trust company shall be reduced to below "BBB-" by Standard & Poor's or "Baa3" by
Moody's, then AFC-II shall, within 30 days of such reduction, establish a new
Series 2004-2 Distribution Account with a new Qualified Institution. If the
Series 2004-2 Distribution Account is not maintained in accordance with the
previous sentence, AFC-II shall establish a new Series 2004-2 Distribution
Account, within ten (10) Business Days after obtaining knowledge of such fact,
which complies with such sentence, and shall instruct the Series 2004-2 Agent in
writing to transfer all cash and investments from the non-qualifying
Series 2004-2 Distribution Account into the new Series 2004-2 Distribution
Account. Initially, the Series 2004-2 Distribution Account will be established
with The Bank of New York.

                        (b)    Administration of the Series 2004-2 Distribution
Account.    The Administrator may instruct the institution maintaining the
Series 2004-2 Distribution Account to invest funds on deposit in the
Series 2004-2 Distribution Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2004-2
Distribution Account is held with the Paying Agent, then such investment may
mature on such Distribution Date and such funds shall be available for
withdrawal on or prior to such Distribution Date. All such Permitted Investments
will be credited to the Series 2004-2 Distribution Account and any such
Permitted Investments that constitute (i) physical property (and that is not
either a United States security entitlement or a security entitlement) shall be
physically delivered to the Trustee; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8-106 of the
New York UCC) by the Trustee pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Trustee by causing the Trustee to become the
registered holder of such securities. The Trustee shall, at the direction and
expense of AFC-II, take such action as is required to maintain

-41-

--------------------------------------------------------------------------------



CONFORMED COPY

the Trustee's security interest in the Permitted Investments credited to the
Series 2004-2 Distribution Account. AFC-II shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of the
purchase price of such Permitted Investments. In the absence of written
investment instructions hereunder, funds on deposit in the Series 2004-2
Distribution Account shall remain uninvested.

                        (c)    Earnings from Series 2004-2 Distribution
Account.    All interest and earnings (net of losses and investment expenses)
paid on funds on deposit in the Series 2004-2 Distribution Account shall be
deemed to be on deposit and available for distribution.

                        (d)    Series 2004-2 Distribution Account Constitutes
Additional Collateral for Series 2004-2 Notes.    In order to secure and provide
for the repayment and payment of the AFC-II Obligations with respect to the
Series 2004-2 Notes, AFC-II hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Series 2004-2 Agent, for the
benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap
Counterparty and the Surety Provider, all of AFC-II's right, title and interest
in and to the following (whether now or hereafter existing or acquired): (i) the
Series 2004-2 Distribution Account, including any security entitlement thereto;
(ii) all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-2
Distribution Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the
Series 2004-2 Distribution Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (v) all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for the Series 2004-2 Distribution Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vi) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (i) through (vi) are referred to,
collectively, as the "Series 2004-2 Distribution Account Collateral"). The
Series 2004-2 Agent shall possess all right, title and interest in all funds on
deposit from time to time in the Series 2004-2 Distribution Account and in and
to all proceeds thereof, and shall be the only person authorized to originate
entitlement orders in respect of the Series 2004-2 Distribution Account. The
Series 2004-2 Distribution Account Collateral shall be under the sole dominion
and control of the Series 2004-2 Agent for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider. The Series 2004-2 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2004-2 Distribution Account; (ii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2004-2 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iii) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee.

                        Section 2.10    Series 2004-2 Interest Rate
Swaps.    (a)    On the Series 2004-2 Closing Date, AFC-II shall enter into one
or more interest rate swaps acceptable to the Surety Provider in respect of the
Class A-2 Notes satisfying the requirements of clause (i) below and one or more
interest rate swaps acceptable to the Surety Provider in respect of the
Class A-3

-42-

--------------------------------------------------------------------------------



CONFORMED COPY

Notes satisfying the requirements of clause (ii) below, in each case with a
Qualified Interest Rate Swap Counterparty (each a "Series 2004-2 Interest Rate
Swap"):

            (i)    The Series 2004-2 Interest Rate Swap in respect of the
Class A-2 Notes shall have an aggregate initial notional amount equal to the
Class A-2 Initial Invested Amount. The aggregate notional amount of such
Series 2004-2 Interest Rate Swap shall be reduced pursuant to the terms of such
Series 2004-2 Interest Rate Swap but shall not at any time be less than the
Class A-2 Invested Amount. The fixed rate payable by AFC-II under such
Series 2004-2 Interest Rate Swap and any replacement thereof shall not be
greater than 3.5%.

            (ii)   The Series 2004-2 Interest Rate Swap in respect of the
Class A-3 Notes shall have an aggregate initial notional amount equal to the
Class A-3 Initial Invested Amount. The aggregate notional amount of such
Series 2004-2 Interest Rate Swap shall be reduced pursuant to the terms of such
Series 2004-2 Interest Rate Swap but shall not at any time be less than the
Class A-3 Invested Amount. The fixed rate payable by AFC-II under such
Series 2004-2 Interest Rate Swap and any replacement thereof shall not be
greater than 3.5%.

                        (b)    Replacement of Any Series 2004-2 Interest Rate
Swap.    If, at any time, a Series 2004-2 Interest Rate Swap Counterparty is not
a Qualified Interest Rate Swap Counterparty, then AFC-II will cause such
Series 2004-2 Interest Rate Swap Counterparty within 30 days following such
occurrence, at the Series 2004-2 Interest Rate Swap Counterparty's expense, to
either (i) obtain a replacement interest rate swap on substantially the same
terms as the Series 2004-2 Interest Rate Swap being replaced from a Qualified
Interest Rate Swap Counterparty, at which point, simultaneously with such
replacement, AFC-II shall terminate the Series 2004-2 Interest Rate Swap being
replaced or (ii) enter into any arrangement satisfactory to Standard & Poor's,
Moody's and the Surety Provider that is sufficient to maintain or restore the
immediately prior Shadow Rating; provided, however, that no termination of any
Series 2004-2 Interest Rate Swap shall occur until AFC-II has entered into a
replacement Series 2004-2 Interest Rate Swap. Each Series 2004-2 Interest Rate
Swap must provide that if such Series 2004-2 Interest Rate Swap Counterparty
thereto is required to take any of the actions described in clauses (i) or
(ii) of the preceding sentence and such action is not taken within 30 days, then
such Series 2003- 4 Interest Rate Swap Counterparty must, until a replacement
Series 2004-2 Interest Rate Swap is executed and in effect, collateralize its
obligations under such Series 2004-2 Interest Rate Swap in an amount equal to
the greatest of (i) the marked to market value of such Series 2004-2 Interest
Rate Swap, (ii) the next payment due from such Series 2004-2 Interest Rate Swap
Counterparty and (iii) 1% of the notional amount of such Series 2004-2 Interest
Rate Swap.

                        (c)    To secure payment of all AFC-II Obligations with
respect to the Series 2004-2 Notes, AFC-II grants a security interest in, and
assigns, pledges, grants, transfers and sets over to the Series 2004-2 Agent,
for the benefit of the Series 2004-2 Noteholders and the Surety Provider, all of
AFC-II's right, title and interest in the Series 2004-2 Interest Rate Swaps and
all proceeds thereof (the "Series 2004-2 Interest Rate Swap Collateral"). AFC-II
shall require all Series 2004-2 Interest Rate Swap Proceeds to be paid to, and
the Trustee shall allocate all Series 2004-2 Interest Rate Swap Proceeds to, the
Series 2004-2 Accrued Interest Account of the Series 2004-2 Collection Account.

-43-

--------------------------------------------------------------------------------





CONFORMED COPY

                        (d)   The failure of AFC-II to comply with its covenants
contained in the this Section 2.10 shall not constitute an Amortization Event
with respect to the Series 2004-2 Notes.

                        Section 2.11    Series 2004-2 Accounts Permitted
Investments.    AFC-II shall not, and shall not permit, funds on deposit in the
Series 2004-2 Accounts to be invested in:

        (i)    Permitted Investments that do not mature at least one Business
Day before the next Distribution Date;

        (ii)    demand deposits, time deposits or certificates of deposit with a
maturity in excess of 360 days;

        (iii)    commercial paper which is not rated "P-1" by Moody's;

        (iv)    money market funds or eurodollar time deposits which are not
rated at least "AAA" by Standard & Poor's;

        (v)    eurodollar deposits that are not rated "P-1" by Moody's or that
are with financial institutions not organized under the laws of a G-7 nation; or

        (vi)    any investment, instrument or security not otherwise listed in
clause (i) through (vi) of the definition of "Permitted Investments" in the Base
Indenture that is not approved in writing by the Surety Provider.

                        Section 2.12    Series 2004-2 Demand Notes Constitute
Additional Collateral for Series 2004-2 Notes.    In order to secure and provide
for the repayment and payment of the AFC-II Obligations with respect to the
Series 2004-2 Notes, AFC-II hereby grants a security interest in and assigns,
pledges, grants, transfers and sets over to the Trustee, for the benefit of the
Series 2004-2 Noteholders, each Series 2004-2 Interest Rate Swap Counterparty
and the Surety Provider, all of AFC-II's right, title and interest in and to the
following (whether now or hereafter existing or acquired): (i) the Series 2004-2
Demand Notes; (ii) all certificates and instruments, if any, representing or
evidencing the Series 2004-2 Demand Notes; and (iii) all proceeds of any and all
of the foregoing, including, without limitation, cash. On the date hereof,
AFC-II shall deliver to the Trustee, for the benefit of the Series 2004-2
Noteholders, each Series 2004-2 Interest Rate Swap Counterparty and the Surety
Provider, each Series 2004-2 Demand Note, endorsed in blank. The Trustee, for
the benefit of the Series 2004-2 Noteholders, each Series 2004-2 Interest Rate
Swap Counterparty and the Surety Provider, shall be the only Person authorized
to make a demand for payments on the Series 2004-2 Demand Notes.


ARTICLE III

AMORTIZATION EVENTS


                        In addition to the Amortization Events set forth in
Section 9.1 of the Base Indenture, any of the following shall be an Amortization
Event with respect to the Series 2004-2 Notes and collectively shall constitute
the Amortization Events set forth in Section 9.1(n) of the Base

-44-

--------------------------------------------------------------------------------



CONFORMED COPY

Indenture with respect to the Series 2004-2 Notes (without notice or other
action on the part of the Trustee or any holders of the Series 2004-2 Notes):

        (a)    a Series 2004-2 Enhancement Deficiency shall occur and continue
for at least two (2) Business Days; provided, however, that such event or
condition shall not be an Amortization Event if during such two (2) Business Day
period such Series 2004-2 Enhancement Deficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;

        (b)    the Series 2004-2 Liquidity Amount shall be less than the
Series 2004-2 Required Liquidity Amount for at least two (2) Business Days;
provided, however, that such event or condition shall not be an Amortization
Event if during such two (2) Business Day period such insufficiency shall have
been cured in accordance with the terms and conditions of the Indenture and the
Related Documents;

        (c)    the Collection Account, the Series 2004-2 Collection Account, the
Series 2004-2 Excess Collection Account or the Series 2004-2 Reserve Account
shall be subject to an injunction, estoppel or other stay or a Lien (other than
Liens permitted under the Related Documents);

        (d)    all principal of and interest on the Class A-1 Notes and the
Class A-2 Notes is not paid in full on or before the Three-Year Notes Expected
Final Distribution Date or all principal of and interest on the Class A-3 Notes
is not paid in full on or before the Class A-3 Expected Final Distribution Date;

        (e)    the Trustee shall make a demand for payment under the Surety
Bond;

        (f)    the occurrence of an Event of Bankruptcy with respect to the
Surety Provider;

        (g)    the Surety Provider fails to pay a demand for payment in
accordance with the requirements of the Surety Bond;

        (h)    any Series 2004-2 Letter of Credit shall not be in full force and
effect for at least two (2) Business Days and (x) either a Series 2004-2
Enhancement Deficiency would result from excluding such Series 2004-2 Letter of
Credit from the Series 2004-2 Enhancement Amount or (y) the Series 2004-2
Liquidity Amount, excluding therefrom the available amount under such
Series 2004-2 Letter of Credit, would be less than the Series 2004-2 Required
Liquidity Amount;

        (i)    from and after the funding of the Series 2004-2 Cash Collateral
Account, the Series 2004-2 Cash Collateral Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than Liens permitted under
the Related Documents) for at least two (2) Business Days and either (x) a
Series 2004-2 Enhancement Deficiency would result from excluding the
Series 2004-2 Available Cash Collateral Account Amount from the Series 2004-2
Enhancement Amount or (y) the Series 2004-2 Liquidity Amount, excluding
therefrom the Series 2004-2 Available Cash Collateral Amount, would be less than
the Series 2004-2 Required Liquidity Amount; and

-45-

--------------------------------------------------------------------------------



CONFORMED COPY

        (j)    an Event of Bankruptcy shall have occurred with respect to any
Series 2004-2 Letter of Credit Provider or any Series 2004-2 Letter of Credit
Provider repudiates its Series 2004-2 Letter of Credit or refuses to honor a
proper draw thereon and either (x) a Series 2004-2 Enhancement Deficiency would
result from excluding such Series 2004-2 Letter of Credit from the Series 2004-2
Enhancement Amount or (y) the Series 2004-2 Liquidity Amount, excluding
therefrom the available amount under such Series 2004-2 Letter of Credit, would
be less than the Series 2004-2 Required Liquidity Amount.


ARTICLE IV

RIGHT TO WAIVE PURCHASE RESTRICTIONS


                        Notwithstanding any provision to the contrary in the
Indenture or the Related Documents, but subject in all respects to the Surety
Provider's rights under Section 6.11, upon the Trustee's receipt of notice from
any Lessee, any Borrower or AFC-II (i) to the effect that a Manufacturer Program
is no longer an Eligible Manufacturer Program and that, as a result, the
Series 2004-2 Maximum Non-Program Vehicle Amount is or will be exceeded or
(ii) that the Lessees, the Borrowers and AFC-II have determined to increase any
Series 2004-2 Maximum Amount, (such notice, a "Waiver Request"), each
Series 2004-2 Noteholder may, at its option, waive the Series 2004-2 Maximum
Non-Program Vehicle Amount or any other Series 2004-2 Maximum Amount
(collectively, a "Waivable Amount") if (i) no Amortization Event exists,
(ii) the Requisite Noteholders and the Surety Provider consent to such waiver
and (iii) 60 days' prior written notice of such proposed waiver is provided to
the Rating Agencies by the Trustee.

                        Upon receipt by the Trustee of a Waiver Request (a copy
of which the Trustee shall promptly provide to the Rating Agencies), all amounts
which would otherwise be allocated to the Series 2004-2 Excess Collection
Account (collectively, the "Designated Amounts") from the date the Trustee
receives a Waiver Request through the Consent Period Expiration Date will be
held by the Trustee in the Series 2004-2 Collection Account for ratable
distribution as described below.

                        Within ten (10) Business Days after the Trustee receives
a Waiver Request, the Trustee shall furnish notice thereof to the Series 2004-2
Noteholders and the Surety Provider, which notice shall be accompanied by a form
of consent (each a "Consent") in the form of Exhibit B hereto by which the
Series 2004-2 Noteholders may, on or before the Consent Period Expiration Date,
consent to waiver of the applicable Waivable Amount. If the Trustee receives the
consent of the Surety Provider and Consents from the Requisite Noteholders
agreeing to waiver of the applicable Waivable Amount within forty-five (45) days
after the Trustee notifies the Series 2004-2 Noteholders of a Waiver Request
(the day on which such forty-five (45) day period expires, the "Consent Period
Expiration Date"), (i) the applicable Waivable Amount shall be deemed waived by
the consenting Series 2004-2 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Series 2004-2 Noteholder from whom the Trustee has not received a
Consent on or before the Consent Period Expiration Date will be deemed not to
have consented to such waiver.

-46-

--------------------------------------------------------------------------------



CONFORMED COPY

                        If the Trustee receives Consents from the Requisite
Noteholders on or before the Consent Period Expiration Date, then on the
immediately following Distribution Date, the Trustee will pay the Designated
Amounts as follows:

        (i)    to the non-consenting Series 2004-2 Noteholders, if any, pro rata
up to the amount required to pay all Series 2004-2 Notes held by such
non-consenting Series 2004-2 Noteholders in full; and

        (ii)    any remaining Designated Amounts to the Series 2004-2 Excess
Collection Account.

                        If the amount paid pursuant to clause (i) of the
preceding paragraph is not paid in full on the date specified therein, then on
each day following such Distribution Date, the Administrator will allocate to
the Series 2004-2 Collection Account on a daily basis all Designated Amounts
collected on such day. On each following Distribution Date, the Trustee will
withdraw a portion of such Designated Amounts from the Series 2004-2 Collection
Account and deposit the same in the Series 2004-2 Distribution Account for
distribution as follows:

        (a)    to the non-consenting Series 2004-2 Noteholders, if any, pro rata
an amount equal to the Designated Amounts in the Series 2004-2 Collection
Account as of the applicable Determination Date up to the aggregate outstanding
principal balance of the Series 2004-2 Notes held by the non-consenting
Series 2004-2 Noteholders; and

        (b)    any remaining Designated Amounts to the Series 2004-2 Excess
Collection Account.

                        If the Requisite Noteholders or the Surety Provider do
not timely consent to such waiver, the Designated Amounts will be re-allocated
to the Series 2004-2 Excess Collection Account for allocation and distribution
in accordance with the terms of the Indenture and the Related Documents.

                        In the event that the Series 2004-2 Rapid Amortization
Period shall commence after receipt by the Trustee of a Waiver Request, all such
Designated Amounts will thereafter be considered Principal Collections allocated
to the Series 2004-2 Noteholders.


ARTICLE V

FORM OF SERIES 2004-2 NOTES


                        Section 5.1    Restricted Global Series 2004-2
Notes.    The Series 2004-2 Notes to be issued in the United States will be
issued in book-entry form and represented by one or more permanent global Notes
in fully registered form without interest coupons (each, a "Restricted Global
Class A-1 Note", a "Restricted Global Class A-2 Note" or a "Restricted Global
Class A-3 Note", as the case may be), substantially in the forms set forth in
Exhibit A-1-1, A-2-1 and A-3-1 hereto, with such legends as may be applicable
thereto as set forth in the Base Indenture, and will be sold only in the United
States (1) initially to institutional accredited investors within the meaning of
Regulation D under the Securities Act in reliance on an exemption from the
registra-

-47-

--------------------------------------------------------------------------------



CONFORMED COPY

tion requirements of the Securities Act and (2) thereafter to qualified
institutional buyers within the meaning of, and in reliance on, Rule 144A under
the Securities Act and shall be deposited on behalf of the purchasers of the
Series 2004-2 Notes represented thereby, with the Trustee as custodian for DTC,
and registered in the name of Cede as DTC's nominee, duly executed by AFC-II and
authenticated by the Trustee in the manner set forth in Section 2.4 of the Base
Indenture.

                        Section 5.2    Temporary Global Series 2004-2 Notes;
Permanent Global Series 2004-2 Notes.    The Series 2004-2 Notes to be issued
outside the United States will be issued and sold in transactions outside the
United States in reliance on Regulation S under the Securities Act, as provided
in the applicable note purchase agreement, and shall initially be issued in the
form of one or more temporary notes in registered form without interest coupons
(each, a "Temporary Global Class A-1 Note", a "Temporary Global Class A-2 Note"
or a "Temporary Global Class A-3 Note", as the case may be), substantially in
the forms set forth in Exhibits A-1-2, A-2-2 and A-3-2 hereto, which shall be
deposited on behalf of the purchasers of the Series 2004-2 Notes represented
thereby with a custodian for, and registered in the name of a nominee of DTC,
for the account of Euroclear Bank S.A./N.V., as operator of the Euroclear System
("Euroclear") or for Clearstream Banking, société anonyme ("Clearstream"), duly
executed by AFC-II and authenticated by the Trustee in the manner set forth in
Section 2.4 of the Base Indenture. Interests in a Temporary Global Class A-1
Note, a Temporary Global Class A-2 Note or a Temporary Global Class A-3 Note
will be exchangeable, in whole or in part, for interests in one or more
permanent global notes in registered form without interest coupons (each, a
"Permanent Global Class A-1 Note", a "Permanent Global Class A-2 Note" or a
"Permanent Global Class A-3 Note", as the case may be), substantially in the
form of Exhibits A-1-3, A-2-3 and A-3-3 hereto, in accordance with the
provisions of such Temporary Global Class A-1 Note, Temporary Global Class A-2
Note or Temporary Global Class A-3 Note and the Base Indenture (as modified by
this Supplement). Interests in a Permanent Global Class A-1 Note, a Permanent
Global Class A-2 Note or a Permanent Global Class A-3 Note will be exchangeable
for definitive Class A-1 Notes, definitive Class A-2 Notes or definitive
Class A-3 Notes, as the case may be, in accordance with the provisions of such
Permanent Global Class A-1 Note, Permanent Global Class A-2 Note or Permanent
Global Class A-3 Note and the Base Indenture (as modified by this Supplement).


ARTICLE VI

GENERAL


                        Section 6.1    Optional Repurchase.    Each Class of the
Series 2004-2 Notes shall be subject to repurchase by AFC-II at its option in
accordance with Section 6.3 of the Base Indenture on any Distribution Date after
the Class A-1 Invested Amount, the Class A-2 Invested Amount or the Class A-3
Invested Amount, as the case may be, is reduced to an amount less than or equal
to 10% of the Class A-1 Initial Invested Amount, the Class A-2 Initial Invested
Amount or the Class A-3 Initial Invested Amount, as the case may be (the
"Series 2004-2 Repurchase Amount"); provided, however, that as a condition
precedent to any such optional repurchase on any Distribution Date on which no
Surety Default has occurred and is continuing, AFC-II shall have received the
consent of the Surety Provider. The repurchase price for any Series 2004-2

-48-

--------------------------------------------------------------------------------



CONFORMED COPY

Note shall equal the aggregate outstanding principal balance of such
Series 2004-2 Note (determined after giving effect to any payments of principal
and interest on such Distribution Date), plus accrued and unpaid interest on
such outstanding principal balance.

                        Section 6.2    Information.    The Trustee shall provide
to the Series 2004-2 Noteholders, or their designated agent, and the Surety
Provider copies of all information furnished to the Trustee or AFC-II pursuant
to the Related Documents, as such information relates to the Series 2004-2 Notes
or the Series 2004-2 Collateral. In connection with any Preference Amount
payable under the Surety Bond, the Trustee shall furnish to the Surety Provider
its records evidencing the distributions of principal of and interest on the
Series 2004-2 Notes that have been made and subsequently recovered from
Series 2004-2 Noteholders and the dates on which such payments were made.

                        Section 6.3    Exhibits.    The following exhibits
attached hereto supplement the exhibits included in the Indenture.

Exhibit A-1-1:   Form of Restricted Global Class A-1 Note Exhibit A-1-2:   Form
of Temporary Global Class A-1 Note Exhibit A-1-3:   Form of Permanent Global
Class A-1 Note Exhibit A-2-1   Form of Restricted Global Class A-2 Note Exhibit
A-2-2   Form of Temporary Global Class A-2 Note Exhibit A-2-3   Form of
Permanent Global Class A-2 Note Exhibit A-3-1   Form of Restricted Global Class
A-3 Note Exhibit A-3-2   Form of Temporary Global Class A-3 Note Exhibit A-3-3  
Form of Permanent Global Class A-3 Note Exhibit B:   Form of Consent Exhibit C:
  Form of Series 2004-2 Demand Note Exhibit D:   Form of Letter of Credit
Exhibit E:   Form of Lease Payment Deficit Notice Exhibit F:   Form of Demand
Notice

                        Section 6.4    Ratification of Base Indenture.    As
supplemented by this Supplement, the Base Indenture is in all respects ratified
and confirmed and the Base Indenture as so supplemented by this Supplement shall
be read, taken, and construed as one and the same instrument.

                        Section 6.5    Counterparts.    This Supplement may be
executed in any number of counterparts, each of which so executed shall be
deemed to be an original, but all of such counterparts shall together constitute
but one and the same instrument.

                        Section 6.6    Governing Law.    This Supplement shall
be construed in accordance with the law of the State of New York, and the
obligations, rights and remedies of the parties hereto shall be determined in
accordance with such law.

                        Section 6.7    Amendments.    This Supplement may be
modified or amended from time to time with the consent of the Surety Provider
and in accordance with the terms of the Base Indenture; provided, however, that
if, pursuant to the terms of the Base Indenture or this

-49-

--------------------------------------------------------------------------------



CONFORMED COPY

Supplement, the consent of the Required Noteholders is required for an amendment
or modification of this Supplement, such requirement shall be satisfied if such
amendment or modification is consented to by the Series 2004-2 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Series 2004-2 Notes affected thereby; provided, further, that if that consent of
the Required Noteholders is required for a proposed amendment or modification of
this Supplement that (i) affects only the Class A-1 Notes (and does not affect
in any material respect the Class A-2 Notes or the Class A-3 Notes, as evidenced
by an opinion of counsel to such effect), then such requirement shall be
satisfied if such amendment or modification is consented to by the Class A-1
Noteholders representing more than 50% of the aggregate outstanding principal
amount of the Class A-1 Notes (without the necessity of obtaining the consent of
the Required Noteholders in respect of the Class A-2 Notes or the Class A-3
Notes), (ii) affects only the Class A-2 Notes (and does not affect in material
respect the Class A-1 Notes or the Class A-3 Notes, as evidenced by an opinion
of counsel to such effect), then such requirement shall be satisfied if such
amendment or modification is consented to by the Class A-2 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Class A-2 Notes (without the necessity of obtaining the consent of the Required
Noteholders in respect of the Class A-1 Notes or the Class A-3 Notes) and
(iii) affects only the Class A-3 Notes (and does not affect in any material
respect the Class A-1 Notes or the Class A-2 Notes, as evidenced by an opinion
of counsel to such effect), then such requirement shall be satisfied if such
amendment or modification is consented to by the Class A-3 Noteholders
representing more than 50% of the aggregate outstanding principal amount of the
Class A-3 Notes (without the necessity of obtaining the consent of the Required
Noteholders in respect of the Class A-1 Notes or the Class A-2 Notes).

                        Section 6.8    Discharge of
Indenture.    Notwithstanding anything to the contrary contained in the Base
Indenture, no discharge of the Indenture pursuant to Section 11.1(b) of the Base
Indenture will be effective as to the Series 2004-2 Notes without the consent of
the Required Noteholders.

                        Section 6.9    Notice to Surety Provider and Rating
Agencies.    The Trustee shall provide to the Surety Provider and each Rating
Agency a copy of each notice, opinion of counsel, certificate or other item
delivered to, or required to be provided by, the Trustee pursuant to this
Supplement or any other Related Document. Each such opinion of counsel shall be
addressed to the Surety Provider, shall be from counsel reasonably acceptable to
the Surety Provider and shall be in form and substance reasonably acceptable to
the Surety Provider. All such notices, opinions, certificates or other items
delivered to the Surety Provider shall be forwarded to Financial Guaranty
Insurance Company, 125 Park Avenue, New York, New York 10017, Attention: General
Counsel, Telephone: (212) 312-3077.

                        Section 6.10    Certain Rights of Surety
Provider.    The Surety Provider shall be deemed to be an Enhancement Provider
entitled to receive confirmation of the rating on the Series 2004-2 Notes
(without regard to the Surety Bond) pursuant to the definition of "Rating Agency
Confirmation Condition." In addition, the Surety Provider shall be deemed to be
an Enhancement Provider entitled to exercise the consent rights described in
clause (ii) of the definition of "Rating Agency Consent Condition."

-50-

--------------------------------------------------------------------------------



CONFORMED COPY

                        Section 6.11    Surety Provider Deemed Noteholder and
Secured Party.    Except for any period during which a Surety Default is
continuing, the Surety Provider shall be deemed to be the holder of 100% of the
Series 2004-2 Notes for the purposes of giving any and all consents, waivers
(including, without limitation, pursuant to Article IV and Section 6.7),
approvals, instructions, directions, requests, declarations and/or notices
pursuant to the Base Indenture and this Supplement. Any reference in the Base
Indenture or the Related Documents (including, without limitation, in Sections
2.3, 8.14, 9.1, 9.2 or 12.1 of the Base Indenture) to materially, adversely, or
detrimentally affecting the rights or interests of the Noteholders, or words of
similar meaning, shall be deemed, for purposes of the Series 2004-2 Notes, to
refer to the rights or interests of the Surety Provider. The Surety Provider
shall constitute an "Enhancement Provider" with respect to the Series 2004-2
Notes for all purposes under the Indenture and the other Related Documents.
Furthermore, the Surety Provider shall be deemed to be a "Secured Party" under
the Base Indenture and the Related Documents to the extent of amounts payable to
the Surety Provider pursuant to this Supplement and the Insurance Agreement
shall constitute an "Enhancement Agreement" with respect to the Series 2004-2
Notes for all purposes under the Indenture and the Related Documents. Moreover,
wherever in the Related Documents money or other property is assigned, conveyed,
granted or held for, a filing is made for, action is taken for or agreed to be
taken for, or a representation or warranty is made for the benefit of the
Noteholders, the Surety Provider shall be deemed to be the Noteholder with
respect to 100% of the Series 2004-2 Notes for such purposes.

                        Section 6.12    Capitalization of AFC-II.    AFC-II
agrees that on the Series 2004-2 Closing Date it will have capitalization in an
amount equal to or greater than 3% of the sum of (x) the Series 2004-2 Invested
Amount and (y) the invested amount of the Series 1998-1 Notes, the Series 2000-2
Notes, the Series 2000-4 Notes, the Series 2001-1 Notes, the Series 2001-2
Notes, the Series 2002-1 Notes, the Series 2002-2 Notes, the Series 2002-3
Notes, the Series 2003-1 Notes, the Series 2003-2 Notes, the Series 2003-3
Notes, the Series 2003-4 Notes, the Series 2003-5 Notes and the Series 2004-1
Notes.

                        Section 6.13    Series 2004-2 Required Non-Program
Enhancement Percentage.    AFC-II agrees that it will not make any Loan under
any Loan Agreement to finance the acquisition of any Vehicle by AESOP Leasing,
AESOP Leasing II or ARAC, as the case may be, if, after giving effect to the
making of such Loan, the acquisition of such Vehicle and the inclusion of such
Vehicle under the relevant Lease, the Series 2004-2 Required Non-Program
Enhancement Percentage would exceed 25.0%.

                        Section 6.14    Third Party Beneficiary.    The Surety
Provider and each Series 2004-2 Interest Rate Swap Counterparty is an express
third party beneficiary of (i) the Base Indenture to the extent of provisions
relating to any Enhancement Provider and (ii) this Supplement.

                        Section 6.15    Prior Notice by Trustee to Surety
Provider.    Subject to Section 10.1 of the Base Indenture, the Trustee agrees
that, so long as no Amortization Event shall have occurred and be continuing
with respect to any Series of Notes other than the Series 2004-2 Notes, it shall
not exercise any rights or remedies available to it as a result of the
occurrence of an Amortization Event with respect to the Series 2004-2 Notes
(except those set forth in clauses (f) and (g) of Article III) or a
Series 2004-2 Limited Liquidation Event of Default until after the Trustee has
given prior written notice thereof to the Surety Provider and obtained the
direction of

-51-

--------------------------------------------------------------------------------



CONFORMED COPY

the Required Noteholders with respect to the Series 2004-2 Notes. The Trustee
agrees to notify the Surety Provider promptly following any exercise of rights
or remedies available to it as a result of the occurrence of any Amortization
Event or a Series 2004-2 Limited Liquidation Event of Default.

                        Section 6.16    Effect of Payments by the Surety
Provider.    Anything herein to the contrary notwithstanding, any distribution
of principal of or interest on the Series 2004-2 Notes that is made with moneys
received pursuant to the terms of the Surety Bond shall not (except for the
purpose of calculating the Principal Deficit Amount) be considered payment of
the Series 2004-2 Notes by AFC-II. The Trustee acknowledges that, without the
need for any further action on the part of the Surety Provider, (i) to the
extent the Surety Provider makes payments, directly or indirectly, on account of
principal of or interest on the Series 2004-2 Notes to the Trustee for the
benefit of the Series 2004-2 Noteholders or to the Series 2004-2 Noteholders
(including any Preference Amounts as defined in the Surety Bond), the Surety
Provider will be fully subrogated to the rights of such Series 2004-2
Noteholders to receive such principal and interest and will be deemed to the
extent of the payments so made to be a Series 2004-2 Noteholder and (ii) the
Surety Provider shall be paid principal and interest in its capacity as a
Series 2004-2 Noteholder until all such payments by the Surety Provider have
been fully reimbursed, but only from the sources and in the manner provided
herein for the distribution of such principal and interest and in each case only
after the Series 2004-2 Noteholders have received all payments of principal and
interest due to them hereunder on the related Distribution Date.

                        Section 6.17    Series 2004-2 Demand Notes.    Other
than pursuant to a demand thereon pursuant to Section 2.5, AFC-II shall not
reduce the amount of the Series 2004-2 Demand Notes or forgive amounts payable
thereunder so that the outstanding principal amount of the Series 2004-2 Demand
Notes after such reduction or forgiveness is less than the Series 2004-2 Letter
of Credit Liquidity Amount. AFC-II shall not agree to any amendment of the
Series 2004-2 Demand Notes without first satisfying the Rating Agency
Confirmation Condition and the Rating Agency Consent Condition.

                        Section 6.18    Subrogation.    In furtherance of and
not in limitation of the Surety Provider's equitable right of subrogation, each
of the Trustee and AFC-II acknowledge that, to the extent of any payment made by
the Surety Provider under the Surety Bond with respect to interest on or
principal of the Series 2004-2 Notes, including any Preference Amount, as
defined in the Surety Bond, the Surety Provider is to be fully subrogated to the
extent of such payment and any additional interest due on any late payment, to
the rights of the Series 2004-2 Noteholders under the Indenture. Each of AFC-II
and the Trustee agree to such subrogation and, further, agree to take such
actions as the Surety Provider may reasonably request in writing to evidence
such subrogation.

                        Section 6.19    Termination of Supplement.    This
Supplement shall cease to be of further effect when all outstanding
Series 2004-2 Notes theretofore authenticated and issued have been delivered
(other than destroyed, lost, or stolen Series 2004-2 Notes which have been
replaced or paid) to the Trustee for cancellation, AFC-II has paid all sums
payable hereunder, the Surety Provider has been paid all Surety Provider Fees
and all other Surety Provider Reimbursement Amounts due under the Insurance
Agreement, the Policy is no longer in effect,

-52-

--------------------------------------------------------------------------------



CONFORMED COPY

the Series 2004-2 Interest Rate Swaps have been terminated and there are no
amounts due and owing thereunder and, if the Series 2004-2 Demand Note Payment
Amount on the Series 2004-2 Letter of Credit Termination Date was greater than
zero, all amounts have been withdrawn from the Series 2004-2 Cash Collateral
Account in accordance with Section 2.8(i).

                        Section 6.20    Condition to Termination of AFC-II's
Obligations.    Notwithstanding anything to the contrary in Section 11.1 of the
Indenture, so long as this Supplement is in effect, AFC-II may not terminate its
obligations under the Indenture unless AFC-II shall have delivered to the Surety
Provider an Opinion of Counsel, in form and substance acceptable to the Surety
Provider, to the effect that, in the event of a bankruptcy proceeding under the
Bankruptcy Code in respect of AFC-II, the Lessor or any Lessee, the bankruptcy
court would not avoid any amounts distributed to the Series 2004-2 Noteholders
or the Surety Provider in connection with such termination.

-53-

--------------------------------------------------------------------------------



CONFORMED COPY

                        IN WITNESS WHEREOF, AFC-II and the Trustee have caused
this Supplement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

    AESOP FUNDING II L.L.C.
 
 
By:
/s/  Lori Gebron      

--------------------------------------------------------------------------------

Title: Vice President
 
 
THE BANK OF NEW YORK (as successor in interest to the corporate trust
administration of Harris Trust and Savings Bank), as Trustee
 
 
By:
/s/  Eric Lindahl      

--------------------------------------------------------------------------------

Title: Agent
 
 
THE BANK OF NEW YORK, as Series 2004-2 Agent
 
 
By:
/s/  Eric Lindahl      

--------------------------------------------------------------------------------

Title: Agent

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



PRELIMINARY STATEMENT
DESIGNATION
ARTICLE I DEFINITIONS
ARTICLE II
SERIES 2004-2 ALLOCATIONS
ARTICLE III AMORTIZATION EVENTS
ARTICLE IV RIGHT TO WAIVE PURCHASE RESTRICTIONS
ARTICLE V FORM OF SERIES 2004-2 NOTES
ARTICLE VI GENERAL
